MVA Draft 3/24/2020
Published CUSIP Number: 01166FAH7Term Loan A CUSIP Number: 01166FAJ3






$425,000,000
TERM LOAN AGREEMENT
dated as of March 25, 2020,
by and among
ALASKA AIRLINES, INC.,
as Borrower,
the Lenders referred to herein, as Lenders,andWELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
BANK OF AMERICA, N.A.,as Syndication Agent

WELLS FARGO SECURITIES, LLCandBofA SECURITIES, INC.,as Joint Lead Arrangers
WELLS FARGO SECURITIES, LLC, as Sole Bookrunner


CHAR1\1717919v9


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I DEFINITIONS
1
Section 1.1 Definitions
1
Section 1.2 Other Definitions and Provisions
24
Section 1.3 Accounting Terms
24
Section 1.4 UCC Terms
25
Section 1.5 Rounding
25
Section 1.6 References to Agreement and Laws
25
Section 1.7 Times of Day
25
Section 1.8 Guarantees/Earn-Outs
25
Section 1.9 Rates
25
Section 1.10 Divisions
25
Article II [RESERVED]
26
Article III [RESERVED]
26
Article IV TERM LOAN FACILITY
26
Section 4.1 Term Loan
26
Section 4.2 Procedure for Advance of Term Loan
26
Section 4.3 Repayment of Term Loans
26
Section 4.4 Prepayments of Term Loans
26
Article V GENERAL LOAN PROVISIONS
27
Section 5.1 Interest
27
Section 5.2 Notice and Manner of Conversion or Continuation of Loans
28
Section 5.3 Fees
29
Section 5.4 Manner of Payment
29
Section 5.5 Evidence of Indebtedness
29
Section 5.6 Sharing of Payments by Lenders
29
Section 5.7 Administrative Agent’s Clawback
30
Section 5.8 Changed Circumstances
31
Section 5.9 Indemnity
32
Section 5.10 Increased Costs
33
Section 5.11 Taxes 
34
Section 5.12 Mitigation Obligations; Replacement of Lenders
38
Section 5.13 Defaulting Lenders
39
Article VI CONDITIONS OF CLOSING AND BORROWING
40
Section 6.1 Conditions to Closing and Initial Extensions of Credit
40
Section 6.2 Conditions to All Extensions of Credit
43
Article VII REPRESENTATIONS AND WARRANTIES OF THE BORROWER
43
Section 7.1 Existence, Qualification and Power; Compliance with Laws
44

1
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section 7.2 Authorization; No Contravention
44
Section 7.3 Governmental Authorization; Other Consents
44
Section 7.4 Binding Effect
44
Section 7.5 Financial Statements; No Material Adverse Effect
44
Section 7.6 Litigation and Judgments
45
Section 7.7 No Default
45
Section 7.8 Ownership of Property; Liens
45
Section 7.9 Environmental Compliance
45
Section 7.10 Insurance
45
Section 7.11 Taxes 
45
Section 7.12 ERISA Compliance
46
Section 7.13 Subsidiaries
46
Section 7.14 Margin Regulations; Investment Company Act
46
Section 7.15 Disclosure
47
Section 7.16 Compliance with Laws
47
Section 7.17 Intellectual Property; Licenses, Etc
47
Section 7.18 Solvency
47
Section 7.19 Collateral and Collateral Documents
48
Section 7.20 Burdensome Agreements
48
Section 7.21 OFAC 
49
Section 7.22 Anti-Corruption and Anti-Money Laundering
49
Section 7.23 Affected Financial Institution
49
Article VIII AFFIRMATIVE COVENANTS
49
Section 8.1 Financial Statements
49
Section 8.2 Certificates; Other Information
50
Section 8.3 Notices
51
Section 8.4 Payment of Obligations
52
Section 8.5 Preservation of Existence, Etc
52
Section 8.6 Maintenance of Properties
52
Section 8.7 Maintenance of Insurance
52
Section 8.8 Compliance with Laws
53
Section 8.9 Books and Records
53
Section 8.10 Inspection Rights
53
Section 8.11 Use of Proceeds
54
Section 8.12 Maintenance of Unrestricted Cash
54
Section 8.13 Collateral Records
54
Section 8.14 Security Interests
54
Section 8.15 Collateral
54
Section 8.16 State of Incorporation
57
Section 8.17 Further Assurances
57
Section 8.18 Patriot Act
58

2
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section 8.19 Anti-Corruption Laws; Beneficial Ownership Regulation
58
Section 8.20 Post-Closing Matters
58
Article IX NEGATIVE COVENANTS
58
Section 9.1 Liens
59
Section 9.2 Fundamental Changes
59
Section 9.3 Dispositions
59
Section 9.4 Consolidated Asset Coverage Test
60
Section 9.5 Restricted Junior Payments
60
Section 9.6 ERISA
61
Section 9.7 Air Carrier
61
Section 9.8 Change in Nature of Business
61
Section 9.9 Transactions with Affiliates
62
Section 9.10 Burdensome Agreements
62
Section 9.11 Loans 
62
Section 9.12 Use of Proceeds
62
Section 9.13 Invalidity Event
62
Section 9.14 [Reserved]
62
Section 9.15 Prepayments and Amendments
62
Section 9.16 Sanctions
63
Section 9.17 Anti-Corruption Laws
63
Article X DEFAULT AND REMEDIES
63
Section 10.1 Events of Default
63
Section 10.2 Remedies
65
Section 10.3 Rights and Remedies Cumulative; Non-Waiver; etc
65
Section 10.4 Crediting of Payments and Proceeds
66
Section 10.5 Administrative Agent May File Proofs of Claim
66
Section 10.6 Credit Bidding
67
Article XI THE ADMINISTRATIVE AGENT
67
Section 11.1 Appointment and Authority
68
Section 11.2 Rights as a Lender
68
Section 11.3 Exculpatory Provisions
68
Section 11.4 Reliance by the Administrative Agent
69
Section 11.5 Delegation of Duties
70
Section 11.6 Resignation of Administrative Agent
70
Section 11.7 Non-Reliance on Administrative Agent and Other Lenders
71
Section 11.8 No Other Duties, Etc
71
Section 11.9 Collateral and Guaranty Matters
71
Article XII MISCELLANEOUS
72
Section 12.1 Notices
72
Section 12.2 Amendments, Waivers and Consents
74
Section 12.3 Expenses; Indemnity
76

3
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section 12.4 Right of Setoff
77
Section 12.5 Governing Law; Jurisdiction, Etc
78
Section 12.6 Waiver of Jury Trial
78
Section 12.7 Reversal of Payments
79
Section 12.8 Injunctive Relief
79
Section 12.9 Successors and Assigns; Participations
79
Section 12.10 Treatment of Certain Information; Confidentiality
83
Section 12.11 Performance of Duties
84
Section 12.12 All Powers Coupled with Interest
84
Section 12.13 Survival
84
Section 12.14 Titles and Captions
84
Section 12.15 Severability of Provisions
84
Section 12.16 Counterparts; Integration; Effectiveness; Electronic Execution
85
Section 12.17 Term of Agreement
85
Section 12.18 USA PATRIOT Act; Anti-Money Laundering Laws
85
Section 12.19 Independent Effect of Covenants
85
Section 12.20 No Advisory or Fiduciary Responsibility
85
Section 12.21 Most Favored Nation
86
Section 12.22 Inconsistencies with Other Documents
87
Section 12.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
87
Section 12.24 Certain ERISA Matters
87
Section 12.25 Acknowledgement Regarding Any Supported QFCs
89
Section 12.26 Oral Agreements Not Enforceable.
90

EXHIBITS
Exhibit A - Form of Term Loan Note
Exhibit B - Form of Notice of Borrowing
Exhibit C - Form of Notice of Account Designation
Exhibit D - Form of Notice of Prepayment
Exhibit E - Form of Notice of Conversion/Continuation
Exhibit F - Form of Compliance Certificate
Exhibit G - Form of Assignment and Assumption
Exhibit H-1 - Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)
Exhibit H-2 - Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)
Exhibit H-3 - Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)
Exhibit H-4 - Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)


SCHEDULES
Schedule 1.1(a) - Approved Appraisers
Schedule 1.1(b) - Term Loan Commitments and Term Loan Commitment Percentages
Schedule 7.9 - Environmental Matters


4
CHAR1\1717919v9

--------------------------------------------------------------------------------





5
CHAR1\1717919v9


--------------------------------------------------------------------------------



TERM LOAN AGREEMENT, dated as of March 25, 2020, by and among ALASKA AIRLINES,
INC., an Alaska corporation, as Borrower, the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, a term loan facility to Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
Article I.DEFINITIONS
Section i.Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“ABL Facility” that certain $150,000,000 loan facility provided by a syndicate
of lenders, agented by Wells Fargo Capital Finance, LLC.
“ABL Facility Documents” means the loan and security documents related to the
ABL Facility or executed in connection therewith.
“Added Aircraft” has the meaning set forth in Section 8.15(c) hereof.
1.“Added Engine” has the meaning set forth in Section 8.15(b) hereof.
2.“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
3.“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
4.“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
5.“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
6.“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
7.“Agent Parties” has the meaning assigned thereto in Section 12.1(e).
CHAR1\1717919v9

--------------------------------------------------------------------------------



8.“Agreement” means this Credit Agreement.
9.“Aircraft” has the meaning set forth in the Security Agreement.
10.“Aircraft Collateral” means all of the Aircraft in which the Security
Agreement creates, or purports to create, a security interest.
11.“Airframe” has the meaning set forth in the Security Agreement.
12.“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 and the rules
and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
13.“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
14.“Applicable Margin” means the corresponding percentages per annum as set
forth below based on the number of days since the Closing Date:

Pricing LevelDays from ClosingLIBOR +Base Rate +ILess than or equal to 180
days1.75%0.75%IIMore than 180 days, but less than or equal to 270
days2.00%1.00%IIIMore than 270 days2.25%1.25%

Any adjustment in the Pricing Level shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.
15.“Approved Appraiser” means any independent appraisal firm set forth on
Schedule 1.01(a) hereto.
16.“Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
17.“Arranger” means Wells Fargo Securities, LLC, in its capacity as joint lead
arranger and sole bookrunner.
2
CHAR1\1717919v9

--------------------------------------------------------------------------------



18.“Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.9), and accepted by the Administrative Agent,
in substantially the form attached as Exhibit G or any other form approved by
the Administrative Agent.
19.“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
20.“Audited Financial Statements” means the audited consolidated balance sheet
of Parent and its Subsidiaries for the fiscal year ended December 31, 2019, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Parent and its Subsidiaries,
including the notes thereto.
21.“Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
22.“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
23.“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).
24.“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).
25.“Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 5.1(a).
26.“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S. dollar-
3
CHAR1\1717919v9

--------------------------------------------------------------------------------



denominated syndicated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.
27.“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and Borrower giving due consideration
to (a) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.
28.“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
29.“Benchmark Replacement Date” means the earlier to occur of the following
events with respect to LIBOR:
Section a.in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and
Section b.in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
30.“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
Section a.a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
4
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section b.a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
Section c.a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
31.“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
32.“Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 5.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 5.8(c).
33.“Beneficial Ownership Certification” means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
34.“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
35.“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
36.“Borrower” means Alaska Airlines, Inc., an Alaskan corporation.
37.“Borrower Materials” has the meaning assigned thereto in Section 8.2.
38.“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Charlotte, North Carolina and New York, New York, are open for the
conduct of their commercial banking business and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on,
5
CHAR1\1717919v9

--------------------------------------------------------------------------------



any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
39.“Cape Town Treaty” has the meaning set forth in the Security Agreement.
40.“Capital Lease” means, with respect to any Person, a lease (or leases) for
real or personal property required to be capitalized under GAAP or which is
treated as an operating lease under regulations applicable to such Person but
which otherwise would be required to be capitalized under GAAP.
41.“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
42.“Change of Control” means, with respect to Borrower, an event or series of
events by which:
Section a.Parent shall cease to own, directly or indirectly, 100% of the equity
securities of Borrower entitled to vote for members of the board of directors or
equivalent governing body of Borrower on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or
Section b.other than Parent, any individual(s) or entity(s) acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Borrower, or control
over the equity securities of Borrower entitled to vote for members of the board
of directors or equivalent governing body of Borrower on a fully-diluted basis
(and taking into account all such securities that such individual(s) or
entity(s) or group has the right to acquire pursuant to any option right)
representing 49% or more of the combined voting power of such securities.
43.“Claim Collateral Period” means, with respect to any Event of Loss of any
Pledged Aircraft, the period beginning on the date when such Event of Loss
occurs and continuing until the earliest of the date when (a) any proceeds from
any insurance claim arising from such Event of Loss have been paid to the
Administrative Agent; (b) any underwriter of the insurance policy covering such
Aircraft has denied coverage for such Event of Loss; (c) 60 days have elapsed
after the Event of Loss and the Administrative Agent has not received insurance
proceeds in respect of such Event of Loss in at least the Stipulated Insured
Amount; (d) the lead insurance underwriter under such policy has become
insolvent; or
6
CHAR1\1717919v9

--------------------------------------------------------------------------------



(e) the lead insurance underwriter under such policy has commenced, has had
commenced against it, or has otherwise become subject to, a bankruptcy,
receivership or other insolvency proceeding.
44.“Closing Date” means the date of this Agreement.
45.“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
46.“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower, whether real or personal, tangible or intangible, in which
a Lien is granted or purported to be granted pursuant to the Collateral
Documents.
47.“Collateral Documents” means the Security Agreement, the Intercompany
Receivables Security Agreement and any other agreements, instruments and
documents now or hereafter executed and delivered in connection with this
Agreement, pursuant to which Liens are granted or purported to be granted to the
Administrative Agent, for the benefit of the Secured Parties, to secure all or
part of the Secured Obligations, each in form and substance satisfactory to the
Administrative Agent.
48.“Collateral Review Date” has the meaning set forth in Section 8.15(a).
49.“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
50.“Compliance Certificate” means a certificate of the chief financial officer
or the treasurer of Borrower substantially in the form attached as Exhibit F.
51.“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
52.“Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
53.“Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
54.“Covered Entity” means any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
55.“Credit Parties” means, collectively, Borrower and Guarantor.
56.“Current Market Value” has the meaning set forth in the Security Agreement.
57.“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement,
7
CHAR1\1717919v9

--------------------------------------------------------------------------------



receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
58.“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
59.“Defaulting Lender” means, subject to Section 5.13(b), any Lender that (a)
has failed to (i) fund all or any portion of the Term Loan required to be funded
by it hereunder within two Business Days of the date such Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified Borrower or the Administrative Agent in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or Borrower, to confirm in writing to the Administrative Agent and
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.13(b)) upon delivery of written
notice of such determination to Borrower and each Lender.
60.“Designated Jurisdiction” means any country or territory to the extent that
such country or territory itself is the subject of any Sanction.
61.“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith
8
CHAR1\1717919v9

--------------------------------------------------------------------------------



62.“Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States. “Early Opt-in Election” means the occurrence of:
Section a.(i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 5.8(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and
Section b.(i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
63.“EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
64.“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
65.“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
66.“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.9(b)(iii)).
67.“Engine” has the meaning set forth in the Security Agreement.
68.“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
69.“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any
9
CHAR1\1717919v9

--------------------------------------------------------------------------------



Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
70.“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
71.“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all regulations promulgated thereunder.
72.“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code).
73.“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate,
(g) the failure to make any required contribution to any Pension Plan or
Multiemployer Plan when due; (h) the imposition of a lien under Section 430(k)
of the Code or Section 303(k) or 4068 of ERISA on any property (or rights to
property, whether real or personal) of any Borrower or ERISA Affiliate; (i) the
failure of a Pension Plan or any trust thereunder intended to qualify for tax
exempt status under Section 401 and 501 of the Code to qualify thereunder; or
(j) the failure to meet the minimum funding standards under the Pension Funding
Rules with respect to any Pension Plan or the application for a waiver or
modification of the minimum funding standards under the Code.
74.“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
10
CHAR1\1717919v9

--------------------------------------------------------------------------------



75.“Eurodollar Reserve Percentage” means, for any day, the percentage which is
in effect for such day as prescribed by the FRB for determining the maximum
reserve requirement (including any basic, supplemental or emergency reserves) in
respect of eurocurrency liabilities or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.
76.“Event of Default” means any of the events specified in Section 10.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
77.“Event of Loss” has the meaning set forth in the Security Agreement.
78.“Exchange Act” means the Securities Exchange Act of 1934 (15 U.S.C. § 77 et
seq.).
79.“Excluded Taxes” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
80.“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 31, 2010, among Borrower, the lenders from time to time party thereto and
Citibank, N.A., as administrative agent.
81.“Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the aggregate principal amount of the Term Loan made by such Lender
then outstanding, or (b) the making of any Loan by such Lender, as the context
requires.
82.“FAA” has the meaning set forth in the Security Agreement.
83.“FAA Registry” has the meaning set forth in the Security Agreement.
84.“Failure of Security” means the occurrence of either of the following: (a)
any Collateral Document ceases to be in full force and effect, or is declared by
a court of competent jurisdiction to be null and void, invalid or unenforceable
in any respect; or (b) the Administrative Agent shall not have or shall cease to
have a valid and perfected Lien of first priority (other than Liens expressly
permitted to be prior to such Lien pursuant to Section 9.1) in the Collateral
purported to be covered thereby, in each case
11
CHAR1\1717919v9

--------------------------------------------------------------------------------



for any reason other than (i) as provided in such Collateral Document, or (ii)
satisfaction in full of all the Obligations secured by such Collateral Document.
85.“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
86.“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
87.“FDIC” means the Federal Deposit Insurance Corporation.
88.“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
89.“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
90.“Fee Letter” means the separate letter agreement dated March 18, 2020 among
Borrower, Wells Fargo and the Arranger.
91.“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.
92.“FRB” means the Board of Governors of the Federal Reserve System of the
United States.
93.“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
94.“GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
12
CHAR1\1717919v9

--------------------------------------------------------------------------------



95.“Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank).
96.“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith, except that, in the case of Liens referred to
in clause (b), the amount of such Guarantee shall not exceed the greater of the
book value or the fair market value of the property subject to such Lien unless
such Person has assumed or is otherwise liable for the secured obligation. The
term “Guarantee” as a verb has a corresponding meaning.
97.“Guarantor” means Horizon Air Industries, Inc., a Washington corporation.
98.“Guaranty Agreement” means the guaranty agreement, dated as of the Closing
Date, executed by the Guarantor in favor of the Administrative Agent, for the
ratable benefit and the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.
99.“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.
100.“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
13
CHAR1\1717919v9

--------------------------------------------------------------------------------



101.“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
Section a.all obligations of such Person for borrowed money, and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
Section b.all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
Section c.net obligations of such Person under any Swap Contract;
Section d.all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
Section e.indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
Section f.Capital Leases and Synthetic Lease Obligations;
Section g.all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
Section h.all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. If the Swap Termination Value with respect to a Swap
Contract represents an amount owing to such Person, such amount shall not
constitute a reduction in the amount of “Indebtedness” for purposes of this
definition but, in accordance with GAAP, may constitute an asset of such Person.
The amount of any Capital Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
102.“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and (b) to
the extent not otherwise described in clause (a), Other Taxes.
103.“Indemnitee” has the meaning assigned thereto in Section 12.3(b).
104.“Information” has the meaning assigned thereto in Section 12.10.
14
CHAR1\1717919v9

--------------------------------------------------------------------------------



105.“Intercompany Receivables Security Agreement” means that certain
intercompany receivables security agreement, dated as of the Closing Date, by
and among the Credit Parties and the Administrative Agent, for the benefit of
the Secured Parties.
106.“Interest Period” means, as to each LIBOR Rate Loan, the period commencing
on the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months or, if agreed by all of the relevant Lenders twelve (12) months
thereafter, in each case as selected by Borrower in its Notice of Borrowing or
Notice of Conversion/Continuation and subject to availability; provided that:
Section a.the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
Section b.if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
Section c.any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
Section d.no Interest Period shall extend beyond the Term Loan Maturity Date,
as applicable, and Interest Periods shall be selected by Borrower so as to
permit Borrower to make the quarterly principal installment payments pursuant to
Section 4.3 without payment of any amounts pursuant to Section 5.9; and
Section e.there shall be no more than five (5) Interest Periods in effect at
any time.
107.“Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in,
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
108.“International Interest” has the meaning set forth in the Security
Agreement.
109.“International Registry” has the meaning set forth in the Security
Agreement.
110.“Interstate Commerce Act” means the body of law commonly known as the
Interstate Commerce Act (49 U.S.C. App. § 1 et seq.).
111.“Invalidity Event” means: (i) any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or (ii)
15
CHAR1\1717919v9

--------------------------------------------------------------------------------



Borrower or any other Person contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or (iii) Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof.
112.“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C.
§ 80(a)(1), et seq.).
113.“IP Rights” has the meaning specified in Section 7.18.
114.“IRS” means the United States Internal Revenue Service.
115.“Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.
116.“Lender” means each Person executing this Agreement as a Lender on the
Closing Date and any other Person that shall have become a party to this
Agreement as a Lender pursuant to an Assignment and Assumption, other than any
Person that ceases to be a party hereto as a Lender pursuant to an Assignment
and Assumption.
117.“Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit, which office may, to the
extent the applicable Lender notifies the Administrative Agent in writing,
include an office of any Affiliate of such Lender or any domestic or foreign
branch of such Lender or Affiliate.
118.“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 5.8(c),
Section a.for any interest rate calculation with respect to a LIBOR Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and
Section b.for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as
16
CHAR1\1717919v9

--------------------------------------------------------------------------------



published by ICE Benchmark Administration Limited, a United Kingdom company, or
a comparable or successor quoting service approved by the Administrative Agent,
at approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate is not so published then “LIBOR” for such Base
Rate Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 1.00% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.
119.“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =  LIBOR 
           1.00-Eurodollar Reserve Percentage
120.“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 5.1(a).
121.“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), International Interest,
Prospective International Interest, charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale,
equipment trust agreement, or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing).
122.“Loan Documents” means, collectively, this Agreement, each Term Loan Note,
the Collateral Documents, the Guaranty Agreement, the Fee Letter, and each other
document, instrument, certificate and agreement executed and delivered by any
Credit Party or any of their respective Subsidiaries in favor of or provided to
the Administrative Agent or any Secured Party in connection with this Agreement
or otherwise referred to herein or contemplated hereby.
123.“Loans” means the collective reference to the Term Loan.
124.“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
17
CHAR1\1717919v9

--------------------------------------------------------------------------------



125.“Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, assets, properties, liabilities
(actual and contingent), operations or financial condition of any Credit Party
and its Subsidiaries, taken as a whole, (b) a material impairment of the ability
of any Credit Party to perform its obligations under any Loan Document, (c) a
material impairment of the rights and remedies of the Administrative Agent or
the Lenders under any Loan Document or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document.
126.“Material Failure of Security” means a Failure of Security with respect to
any Collateral which, individually or in the aggregate, causes Borrower to cease
to comply with Section 9.4.
127.“Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
128.“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.
129.“Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
“Notice of Account Designation” has the meaning assigned thereto in
Section 6.1(f)(i).
“Notice of Borrowing” has the meaning assigned thereto in Section 4.2.
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
130.“Notice of Prepayment” has the meaning assigned thereto in Section 4.4(a).
131.“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by Credit Parties to the Lenders, or the Administrative Agent, in each case
under any Loan Document, with respect to any Loan of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
132.“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
133.“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and
18
CHAR1\1717919v9

--------------------------------------------------------------------------------



operating agreement or limited liability company agreement (or equivalent or
comparable documents); and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
134.“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
135.“Other Taxes” means all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.12).
136.“Parent” means Alaska Air Group, Inc., a Delaware corporation.
137.“Participant” has the meaning assigned thereto in Section 12.9(d).
138.“Participant Register” has the meaning assigned thereto in Section 12.9(d).
139.“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
140.“PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
141.“Pension Act” means the Pension Protection Act of 2006, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
142.“Pension Funding Rules” means the rules regarding minimum funding standards
for a Pension Plan under Code Section 412 and ERISA Section 302, as in effect
before the Pension Act, applicable to the Pension Plan’s years ending before the
effective date of the Pension Act, and the rules under Code Sections 412 and 430
and ERISA Sections 302 and 303, as in effect after the Pension Act, applicable
to the Pension Plan’s years ending after the effective date of the Pension Act.
143.“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
19
CHAR1\1717919v9

--------------------------------------------------------------------------------



144.“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
145.“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
146.“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially
similar electronic transmission system.
147.“Pledged Aircraft” means each Aircraft in which the Security Agreement
creates, or purports to create, a security interest.
148.“Preferred Stock” means, as applied to the Equity Interest of any Person,
the Equity Interests of any class or classes (however designated) that is
preferred with respect to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Equity Interest of any other class of such Person.
149.“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
150.“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than one year after the Term Loan
Maturity Date, or, on or before the date that is less than one year after the
Term Loan Maturity Date, is redeemable at the option of the holder thereof for
cash or assets or securities (other than distributions in kind of shares of
Preferred Stock of the same class and series or of shares of common stock).
151.“Prospective International Interest” has the meaning set forth in the
Security Agreement.
152.“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
153.“Qualified Appraisal” means a desk-top appraisal of the Aircraft Collateral
addressed to the Administrative Agent and Borrower and/or Guarantor by an
Approved Appraiser. Each such appraisal shall be in a form that is reasonably
acceptable to the Administrative Agent and shall be accompanied by a letter
stating that the purpose of the appraisal is to provide a report, upon which the
Administrative Agent and the Lenders may rely, of the value of the Pledged
Aircraft as Aircraft Collateral under the Security Agreement. Each such
appraisal shall set forth the current market value of each Pledged Aircraft
(including any Aircraft being added to the Aircraft Collateral and excluding any
Aircraft being removed
20
CHAR1\1717919v9

--------------------------------------------------------------------------------



from the Aircraft Collateral) determined in accordance with the definition of
“current market value” promulgated by the International Society of Transport
Aircraft Trading, as of the date of such appraisal.
154.“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
155.“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
Section a.such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
Section b.such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the
Administrative Agent and the Lenders,
Section c.if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Administrative Agent
and the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness, and
Section d.the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
156.“Register” has the meaning assigned thereto in Section 12.9(c).
157.“Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of Borrower as prescribed by the
Securities Laws.
158.“Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
159.“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
160.“Removal Effective Date” has the meaning assigned thereto in Section
11.6(b).
161.“Removed Aircraft” has the meaning set forth in Section 6.15(d) hereof.
21
CHAR1\1717919v9

--------------------------------------------------------------------------------



162.“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
163.“Required Lenders” means, at any time, (a) if there is only one Lender, such
Lender and (b) if there are two or more Lenders, at least two unaffiliated
Lenders having Total Credit Exposure representing more than fifty percent (50%)
of the Total Credit Exposure of all Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
164.“Resignation Effective Date” has the meaning assigned thereto in Section
11.6(a).
165.“Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.
166.“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by
Borrower or such Person and reasonably acceptable to the Administrative Agent;
provided that, to the extent requested thereby, the Administrative Agent shall
have received a certificate of such Person certifying as to the incumbency and
genuineness of the signature of each such officer. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
167.“Restricted Junior Payment” means to (a) declare or pay any dividend or make
any other payment or distribution on account of Equity Interest issued by
Borrower (including any payment in connection with any merger or consolidation
involving Borrower) or to the direct or indirect holders of Equity Interest
issued by Borrower in their capacity as such (other than dividends or
distributions payable in Equity Interest (other than Prohibited Preferred Stock)
issued by Borrower), or (b) purchase, redeem, or otherwise acquire or retire for
value (including in connection with any merger or consolidation involving
Borrower) any Equity Interest issued by Borrower.
168.“Restricted Payment” means any cash dividend or distribution with respect to
any capital stock or other Equity Interest of Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or on account of any return of capital to Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
169.“Sanctions” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
170.“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
171.“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
22
CHAR1\1717919v9

--------------------------------------------------------------------------------



172.“Secured Obligations” means, (a) with respect to the Borrower, the
Obligations of the Borrower under the Credit Agreement and (b) with respect to
the Guarantor, the Obligations of the Guarantor under the Guaranty Agreement.
173.“Secured Parties” means, collectively, the Administrative Agent, the
Lenders, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 11.5, any other holder from time to time of any
of any Secured Obligations and, in each case, their respective successors and
permitted assigns.
174.“Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
175.“Security Agreement” means any security agreement or mortgage securing the
Secured Obligations, including any Security Agreement Supplements, between
Borrower or the Guarantor and the Administrative Agent, as collateral agent on
behalf of Secured Parties, for the benefit of the Secured Parties, and, for the
avoidance of doubt, includes (i) that certain Aircraft Chattel Mortgage Security
Agreement dated as of the Closing Date made by Borrower in favor of the
Administrative Agent, for the benefit of the Secured Parties and (ii) that
certain Aircraft Chattel Mortgage Security Agreement dated as of the Closing
Date made by Guarantor in favor of the Administrative Agent, for the benefit of
the Secured Parties. The term Security Agreement means each and every Security
Agreement as applicable herein and as the context may require.
176.“Security Agreement Supplement” has the meaning specified in Section
8.15(b)(i).
177.“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
178.“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
179.“Stipulated Insured Amount” has the meaning set forth in the Security
Agreement.
23
CHAR1\1717919v9

--------------------------------------------------------------------------------



180.“Subordinated Liabilities” means liabilities subordinated to the Obligations
in a manner acceptable to the Administrative Agent in its reasonable discretion.
181.“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Borrower.
182.“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
183.“Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
184.“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
185.“Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.
24
CHAR1\1717919v9

--------------------------------------------------------------------------------



186.“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation
of such Term Loan Lender to make a portion of the Term Loan, to the account of
Borrower hereunder on the Closing Date in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1, as such
amount may be reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make such Term Loans. The aggregate Term
Loan Commitment of all Term Loan Lenders on the Closing Date shall be
$425,000,000. The Term Loan Commitment of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Term Loan Lender on Schedule
1.1.
187.“Term Loan Facility” means the term loan facility established pursuant to
Article IV.
188.“Term Loan Lender” means any Lender with a Term Loan Commitment.
189.“Term Loan Maturity Date” means the first to occur of (a) March 25, 2021,
and (b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).
190.“Term Loan Note” means a promissory note made by Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
191.“Term Loan Percentage” means, with respect to any Term Loan Lender at any
time, the percentage of the total outstanding principal balance of the Term
Loans represented by the outstanding principal balance of such Term Loan
Lender’s Term Loans. The Term Loan Percentage of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Lender on Schedule 1.1.
192.“Term Loans” means the term loan made pursuant to Section 4.1.
193.“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
194.“Threshold Amount” means $45,000,000.
195.“Total Credit Exposure” means, as to any Lender at any time, the unused Term
Loan Commitments and outstanding Term Loans of such Lender at such time.
196.“Trade Date” has the meaning assigned thereto in Section 12.9(b)(i).
197.“UCC” has the meaning set forth in the Security Agreement.
198.“UK Financial Institution” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
25
CHAR1\1717919v9

--------------------------------------------------------------------------------



199.“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
200.“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.
201.“United States” means the United States of America.
202.“U.S. Air Carrier” means any United States air carrier engaged in scheduled
air transportation and in all material respects duly qualified and licensed
under all applicable Laws to carry on its business as a scheduled airline
currently subject to regulation by the Federal Aviation Administration and the
Department of Transportation as to which there is in force a certificate issued
pursuant to Section 401 of the Federal Aviation Act, 49 U.S.C. § 41101 et seq.,
and as to which there is in force an air carrier operating certificate issued
under Part 121 of the Federal Aviation Regulations, or which may operate as an
air carrier by certificate or otherwise under any successor or substitute
provisions therefor or in the absence thereof.
203.“U.S. Person” means any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
204.“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
205.“Valuation Date” means, with respect to any Qualified Appraisal, the date as
of which the Current Market Value of the Aircraft Collateral is determined
according to such appraisal.
206.“Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
207.“Withholding Agent” means any Credit Party and the Administrative Agent.
208.“Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
Section a.Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the
26
CHAR1\1717919v9

--------------------------------------------------------------------------------



phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (f)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.
Section b.Accounting Terms.
1.All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
2.If at any time any change in GAAP (including the adoption of IFRS) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii)
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP;
provided, further that (A) for purposes of the definitions of “Indebtedness”,
all obligations of any Person that are or would have been treated as operating
leases for purposes of GAAP prior to the effectiveness of FASB ASC 842 shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with FASB ASC 842 (on a
prospective or retroactive basis or otherwise) to be treated as a Capital Lease
in the financial statements and (B) all financial statements delivered to the
Administrative Agent hereunder shall
27
CHAR1\1717919v9

--------------------------------------------------------------------------------



contain a schedule showing the modifications necessary to reconcile the
adjustments made pursuant to clause (A) above with such financial statements.
Section c.UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.
Section d.Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).
Section e.References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) any definition or reference to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
documents or instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) any
definition or reference to any applicable Law, including Anti-Corruption Laws,
Anti-Money Laundering Laws, the Bankruptcy Code, the Code, the Commodity
Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities Laws, the
UCC, the Investment Company Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
applicable Law.
Section f.Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section g.Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount of
any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.
Section h.Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
Section i.Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to
28
CHAR1\1717919v9

--------------------------------------------------------------------------------



the subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
Article II.[RESERVED]
Article III.[RESERVED]
Article IV.TERM LOAN FACILITY
Section j.Term Loan. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Term
Loan Lender severally agrees to make the Term Loan to Borrower on the Closing
Date in a principal amount equal to such Lender’s Term Loan Commitment as of the
Closing Date. Notwithstanding the foregoing, if the total Term Loan Commitment
as of the Closing Date is not drawn on the Closing Date, the undrawn amount
shall automatically be cancelled.
Section k.Procedure for Advance of Term Loan. Borrower shall give the
Administrative Agent an irrevocable prior written notice substantially in the
form of Exhibit B (a “Notice of Borrowing”) prior to 11:00 a.m. on the Closing
Date requesting that the Term Loan Lenders make the Term Loan as a Base Rate
Loan on such date (provided that Borrower may request, no later than three (3)
Business Days prior to the Closing Date, that the Lenders make the Term Loan as
a LIBOR Rate Loan if Borrower has delivered to the Administrative Agent a letter
in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement). Upon receipt of such Notice of Borrowing from Borrower, the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 1:00 p.m. on the Closing Date, each Term Loan Lender will make
available to the Administrative Agent for the account of Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Term Loan to be made by such Term Loan Lender on the Closing Date. Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of the Term Loan in immediately available funds by wire transfer to such Person
or Persons as may be designated by Borrower in writing.
Section l.Repayment of Term Loans. If not sooner paid, the Term Loan shall be
paid in full, together with accrued interest thereon, on the Term Loan Maturity
Date.
Section m.Prepayments of Term Loans.
3.Optional Prepayments. Borrower shall have the right at any time and from time
to time, without premium or penalty, to prepay the Term Loans, in whole or in
part, upon delivery to the Administrative Agent of irrevocable prior written
notice substantially in the form attached as Exhibit D (a “Notice of
Prepayment”) not later than 11:00 a.m. (i) on the same Business Day
29
CHAR1\1717919v9

--------------------------------------------------------------------------------



as each Base Rate Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of repayment, whether the
repayment is of LIBOR Rate Loans or Base Rate Loans or a combination thereof,
and if a combination thereof, the amount allocable to each. Each optional
prepayment of the Term Loans hereunder shall be in an aggregate principal amount
of at least $5,000,000 or any whole multiple of $1,000,000 in excess thereof
(or, if less, the remaining outstanding principal amount thereof) and shall be
applied to prepay Term Loan. Each repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof. A Notice of Prepayment
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Term Loan Lenders of each Notice
of Prepayment. Notwithstanding the foregoing, any Notice of Prepayment delivered
in connection with any refinancing of all of the Term Loan Facility with the
proceeds of such refinancing or of any other incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by Borrower in the event such contingency is not met; provided that
the delay or failure of such contingency shall not relieve Borrower from its
obligations in respect thereof under Section 5.9.
4.Mandatory Prepayments. Upon the occurrence of a Change of Control, Borrower
shall, on the date of occurrence of such Change of Control, immediately repay
all Loans, together with all accrued but unpaid interest thereon, and all other
obligations of Borrower hereunder, in full, and all Term Loan Commitments shall
be terminated in their entirety on the date of occurrence of such Change of
Control.
Article V.GENERAL LOAN PROVISIONS
Section n.Interest.
5.Interest Rate Options. Subject to the provisions of this Section, at the
election of Borrower, the Term Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until three (3) Business
Days (or four (4) Business Days with respect to a LIBOR Rate based on a twelve
month Interest Period) after the Closing Date unless Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.
6.Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence and
during the continuance of an Event of Default under Section 10.1(f) or (g), or
(ii) at the election of the Required Lenders (or the Administrative Agent at the
direction of the Required Lenders), upon the occurrence and during the
continuance of any other Event of Default, (A) Borrower shall no longer have the
option to request LIBOR Rate Loans, (B) all outstanding LIBOR Rate
30
CHAR1\1717919v9

--------------------------------------------------------------------------------



Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
7.Interest Payment and Computation. Interest on each Base Rate Loan shall be due
and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2020; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
8.Maximum Rate. In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
applicable Law. In the event that the Lenders have charged or received interest
hereunder in excess of the highest applicable rate, the rate in effect hereunder
shall automatically be reduced to the maximum rate permitted by applicable Law
and the Lenders shall at the Administrative Agent’s option (i) promptly refund
to Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that Borrower not pay or contract to pay, and that neither
the Administrative Agent nor any Lender receive or contract to receive, directly
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under applicable Law.
Section o.Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing,
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans in a principal amount equal to $2,000,000 or any whole multiple of
$1,000,000 in excess thereof (or such lesser amount as shall represent all of
the Base Rate Loans then outstanding) into one or more LIBOR Rate Loans and (b)
upon the expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or a
whole multiple of $500,000 in excess thereof (or such lesser amount as shall
represent all of the LIBOR Rate Loans then outstanding) into Base Rate Loans or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever Borrower
desires to convert or continue Loans as provided above, Borrower shall
31
CHAR1\1717919v9

--------------------------------------------------------------------------------



give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan;
provided that if Borrower wishes to request LIBOR Rate Loans having an Interest
Period of twelve months in duration, such notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. If Borrower fails to give a timely Notice of Conversion/Continuation
prior to the end of the Interest Period for any LIBOR Rate Loan, then the
applicable LIBOR Rate Loan shall be converted to a Base Rate Loan. Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable LIBOR Rate
Loan. If Borrower requests a conversion to, or continuation of, LIBOR Rate
Loans, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.
Section p.Fees. Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in their Fee Letter. Borrower shall pay to the Lenders (and their Affiliates)
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.
Section q.Manner of Payment. Each payment by Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any setoff, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Term Loan Percentage in respect of the Term Loan Facility (or other applicable
share as provided herein) of such payment and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 5.9,
5.10, 5.11 or 12.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.
32
CHAR1\1717919v9

--------------------------------------------------------------------------------



Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by Borrower to such Defaulting Lender hereunder shall be applied in accordance
with Section 5.13(a)(ii).
Section r.Evidence of Indebtedness. The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to Borrower and its Subsidiaries and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent,
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Term Loan Note, which shall evidence such Lender’s Term Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Term Loan Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.
Section s.Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
i.if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
ii.the provisions of this paragraph shall not be construed to apply to (A) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (B) any payment obtained by a Lender as consideration
for the assignment of, or sale of, a participation in any of its Loans to any
assignee, other than to Borrower or any of its Subsidiaries or Affiliates (as to
which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
33
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section t.Administrative Agent’s Clawback.
9.Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 4.2 and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans. If Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its share of the applicable borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
10.Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that Borrower will not make such payment, the Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
11.Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make the Loans and to make payments under this Section, Section
5.11(e), Section 12.3(c) or Section 12.7, as applicable, are several and are not
joint or joint and several. The failure of any Lender to make available its Term
Loan Percentage of any Loan requested by Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Term Loan
Percentage of such Loan available on the borrowing date, but no Lender shall be
34
CHAR1\1717919v9

--------------------------------------------------------------------------------



responsible for the failure of any other Lender to make its Term Loan Percentage
of such Loan available on the borrowing date.
Section u.Changed Circumstances.
12.Circumstances Affecting LIBOR Rate Availability. Subject to clause (c) below,
in connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to Borrower. Thereafter, until the Administrative Agent notifies
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and Borrower shall
convert the then outstanding principal amount of each such LIBOR Rate Loan to a
Base Rate Loan as of the last day of such Interest Period.
13.Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies Borrower that such circumstances no longer exist, (i) the obligations
of the Lenders to make LIBOR Rate Loans, and the right of Borrower to convert
any Loan to a LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter Borrower may select only Base Rate Loans and (ii) if
any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
Loan shall immediately be converted to a Base Rate Loan for the remainder of
such Interest Period.
14.Effect of Benchmark Transition Event.
iii.Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and Borrower
may amend
35
CHAR1\1717919v9

--------------------------------------------------------------------------------



this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
5.8(c) will occur prior to the applicable Benchmark Transition Start Date.
iv.Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
v.Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify Borrower and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
5.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.8(c).
vi.Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of the Base Rate based
upon LIBOR will not be used in any determination of the Base Rate.
Section v.Indemnity. Borrower hereby indemnifies each of the Lenders against
any loss or expense (including any loss or expense arising from the liquidation
or reemployment of funds obtained by
36
CHAR1\1717919v9

--------------------------------------------------------------------------------



it to maintain a LIBOR Rate Loan or from fees payable to terminate the deposits
from which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of Borrower to borrow or continue
a LIBOR Rate Loan or convert to a LIBOR Rate Loan on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation or (c) due to any
payment, prepayment or conversion of any LIBOR Rate Loan on a date other than
the last day of the Interest Period therefor. The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Term Loan Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to Borrower
through the Administrative Agent and shall be conclusively presumed to be
correct save for manifest error. All of the obligations of Borrower under this
Section 5.9 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Term Loan Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
Section w.Increased Costs.
15.Increased Costs Generally. If any Change in Law shall:
vii.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);
viii.subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
ix.impose on any Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans made
by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, Borrower shall
promptly pay to any such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
37
CHAR1\1717919v9

--------------------------------------------------------------------------------



16.Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time upon written request of such Lender, Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
17.Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to Borrower, shall be conclusive absent manifest error. Borrower shall
pay such Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
18.Delay in Requests. Failure or delay on the part of any Lender or such other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such other Recipient’s right to demand such
compensation; provided that Borrower shall not be required to compensate any
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or such other Recipient, as the case may be, notifies Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or such other Recipient’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
19.Survival. All of the obligations of Borrower under this Section 5.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Term Loan Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
Section x.Taxes.
20.Defined Terms. For purposes of this Section 5.11, the term “applicable Law”
includes FATCA.
21.Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall
38
CHAR1\1717919v9

--------------------------------------------------------------------------------



timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Law and, if such Tax is an Indemnified
Tax, then the sum payable by the applicable Credit Party shall be increased as
necessary so that, after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section), the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
22.Payment of Other Taxes by Credit Parties. Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
23.Indemnification by Credit Parties. Credit Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Recipient (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Recipient, shall be conclusive absent manifest error.
24.Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
25.Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
26.Status of Lenders.
39
CHAR1\1717919v9

--------------------------------------------------------------------------------



x.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or the Administrative Agent
as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
xi.Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person:
a.any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
b.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:
(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
(ii)executed copies of IRS Form W-8ECI;
40
CHAR1\1717919v9

--------------------------------------------------------------------------------



(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(iv)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
c.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
d.if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
41
CHAR1\1717919v9

--------------------------------------------------------------------------------



Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.
27.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.11 (including by the payment
of additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
28.Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
Section y.Mitigation Obligations; Replacement of Lenders.
29.Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
42
CHAR1\1717919v9

--------------------------------------------------------------------------------



30.Replacement of Lenders. If any Lender requests compensation under Section
5.10, or if Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.11, and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.9), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.10 or Section 5.11)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
xii.Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 12.9;
xiii.such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
xiv.in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
xv.such assignment does not conflict with applicable Law; and
xvi.in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
31.Selection of Lending Office. Subject to Section 5.12(a), each Lender may make
any Loan to Borrower through any Lending Office, provided that the exercise of
this option shall not affect the obligations of Borrower to repay the Loan in
accordance with the terms of this Agreement or otherwise alter the rights of the
parties hereto.
Section z.Defaulting Lenders.
32.Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
43
CHAR1\1717919v9

--------------------------------------------------------------------------------



xvii.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
12.2.
xviii.Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 5.13(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
33.Defaulting Lender Cure. If Borrower and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with the Term Loan Commitments under the Term Loan
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
Article VI.CONDITIONS OF CLOSING AND BORROWING
44
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section aa.Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
is subject to the satisfaction of each of the following conditions:
34.Executed Loan Documents. This Agreement, a Term Loan Note in favor of each
Term Loan Lender requesting a Term Loan Note, the Guaranty Agreement and the
Collateral Documents to be delivered on the Closing Date, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall have occurred and be
continuing.
35.Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
xix.Officer’s Certificate. A certificate from a Responsible Officer of Borrower
to the effect that (A) all representations and warranties of Credit Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects); (B) except as disclosed in any report filed at
least 5 Business Days prior to the Closing Date on Form 8-K with the SEC, since
December 31, 2019, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; and (C) each of the Credit Parties has
satisfied each of the conditions set forth in Section 6.1 and Section 6.2.
xx.Certificate of Secretary of each Credit Party. A certificate of a Responsible
Officer of each Credit Party certifying as to the incumbency and genuineness of
the signature of each officer of such Credit Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or governing documents of such Credit Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
6.1(b)(iii).
xxi.Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of
incorporation.
xxii.Opinions of Counsel. A favorable opinion(s) of counsel to Credit Parties,
which may be the internal General Counsel or Associate General Counsel of
Borrower (except that the opinion regarding enforceability of the Loan Documents
shall be provided by
45
CHAR1\1717919v9

--------------------------------------------------------------------------------



external counsel of the Credit Parties), acceptable to the Administrative Agent,
as to the matters concerning Borrower, the Loan Documents and the Collateral,
including the enforceability of all Loan Documents, compliance with all Laws,
the perfection and priority of all security interests (other than with respect
to the Aircraft) purported to be granted and no conflicts with material
agreements, in form and substance satisfactory to the Administrative Agent; and
36.Personal Property Collateral. The Administrative Agent shall have received:
xxiii.evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent,
in its capacity as mortgagee under the Security Agreement, has been named as
loss payee (subject to the last paragraph of Section 3.5(a) of the Security
Agreement) to the extent of its interest (the lower of (x) the Current Market
Value as reflected on the last Qualified Appraisal or (y) the Obligations
outstanding at the time of payment of insurance proceeds) and additional insured
under all policies of casualty insurance and as additional insured under all
policies of liability insurance, and certificates of insurance from nationally
recognized independent aviation insurance brokers certifying to such insurance
coverage (including insurance coverage over all Aircraft Collateral);
xxiv.acknowledgments of all filings or registrations necessary to perfect its
Liens in the Collateral, as well as International Registry searches and other
evidence satisfactory to the Administrative Agent that (A) the Security
Agreement has created a valid and effective security interest and International
Interest in the Aircraft Collateral and (B) such interests have been duly
perfected and registered. Without limiting the generality of the foregoing, the
Administrative Agent shall have received evidence that the Security Agreement
has been duly filed for record with the Aircraft Registry of United States
Department of Transportation, Federal Aviation Administration in Oklahoma City
and the UCC Financing Statement has been duly filed in the appropriate UCC
filing office in Alaska and the International Interests in the Aircraft
Collateral created by the Security Agreement have been registered with the
International Registry;
xxv.Qualified Appraisals showing the Current Market Value of the Aircraft
Collateral as of the date no earlier than 30 days prior to the Closing Date; and
xxvi.evidence that (A) any Collateral Documents (other than the Security
Agreement) have created a valid and effective security interest in any
Collateral (other than the Aircraft Collateral), (B) such security interests
have been duly perfected, and (iii) any Collateral (other than the Aircraft
Collateral) is free and clear of Liens or options other than such security
interests and any Liens permitted pursuant to Section 9.1.
37.Consents; Defaults.
xxvii.Consents; Approvals. The Administrative Agent shall have received a
certificate of a Responsible Officer of Borrower either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by
46
CHAR1\1717919v9

--------------------------------------------------------------------------------



Credit Parties and the validity against each Credit Party of the Loan Documents
(other than certificates, consents and licenses related to operating individual
aircraft or its business as a common carrier), and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.
xxviii.No Injunction, Etc. No action, suit, proceeding or investigation shall be
pending or, to the knowledge of Borrower, threatened in any court or before any
arbitrator or any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.
38.Financial Matters.
xxix.Financial Condition/Solvency Certificate. Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of Borrower, that after giving effect to the transactions
contemplated hereby, each Credit Party is Solvent.
xxx.Payment at Closing. Borrower shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Administrative Agent, the Arranger and
the Lenders (and their Affiliates) the fees set forth or referenced in Section
5.3 and any other accrued and unpaid fees or commissions due hereunder, (B) all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent accrued
and unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and the Administrative
Agent) and (C) to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
39.Miscellaneous.
xxxi.Notice of Account Designation. The Administrative Agent shall have received
a notice substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) specifying the account or accounts to which the proceeds of any
Loans made on the Closing Date are to be disbursed.
xxxii.PATRIOT Act, etc.
e.The Administrative Agent and the Lenders shall have received, at least five
(5) Business Days prior to the Closing Date, all documentation and other
information requested by the Administrative Agent or any Lender or
47
CHAR1\1717919v9

--------------------------------------------------------------------------------



required by regulatory authorities in order for the Administrative Agent and the
Lenders to comply with requirements of any Anti-Money Laundering Laws, including
the PATRIOT Act and any applicable “know your customer” rules and regulations.
f.Borrower shall have delivered to the Administrative Agent, and directly to any
Lender requesting the same, a Beneficial Ownership Certification in relation to
it, in each case at least five (5) Business Days prior to the Closing Date.
xxxiii.Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this Section
6.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
Section ab.Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extension of Credit (including the initial
Extension of Credit) and/or convert or continue any Loan are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, or conversion date:
40.Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
41.No Existing Default. No Default or Event of Default shall have occurred and
be continuing on the borrowing, continuation or conversion date with respect to
such Loan or after giving effect to the Loans to be made, continued or converted
on such date.
48
CHAR1\1717919v9

--------------------------------------------------------------------------------



42.No Change of Control, Etc. No Change of Control, Invalidity Event or Material
Failure of Security shall have occurred.
43.Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from Borrower in accordance
with Section 4.2.
Each Notice of Borrowing or Notice of Conversion/Continuation, as applicable,
submitted by Borrower shall be deemed to be a representation and warranty that
the conditions specified in Sections 6.2(a) and (b) have been satisfied on and
as of the date of the applicable Extension of Credit.
Article VII.REPRESENTATIONS AND WARRANTIES OF THE BORROWER
Borrower represents and warrants to the Administrative Agent and the Lenders
that:
Section ac.Existence, Qualification and Power; Compliance with Laws. Each
Credit Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents, (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.
Section ad.Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Loan Document it is a party to, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of such Credit Party’s
Organizational Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation (other than the Loan Documents) to
which such Credit Party is a party or affecting such Credit Party or the
properties of such Credit Party or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Credit Party or its property is subject; or (c) violate any Law.
Each Credit Party and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
Section ae.Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, each Credit Party of this Agreement or any other Loan Document which it
is a party to, except for recordings or filings in connection with the Liens
granted to the Administrative Agent under the Collateral Documents or filing of
a redacted copy of the Loan Documents with the SEC.
49
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section af.Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Credit Party party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Credit Party party thereto, enforceable against such Credit
Party in accordance with its terms.
Section ag.Financial Statements; No Material Adverse Effect.
44.The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Parent
as of the date thereof and its results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Parent as
of the date thereof, including liabilities for taxes and material commitments.
45.The unaudited consolidated balance sheet of Parent and its Subsidiaries dated
September 30, 2019, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal yearend audit adjustments.
46.Since the Closing Date and, except as disclosed in any report filed at least
5 Business Days prior to the Closing Date on Form 8-K with the SEC, since the
date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
47.Since the date of the Audited Financial Statements, no material Internal
Control Event has occurred to the knowledge of Borrower’s Chief Executive
Officer, Chief Financial Officer, Vice President-Finance, Treasurer or
Controller.
Section ah.Litigation and Judgments. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Credit Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) are reasonably likely to
have a Material Adverse Effect. To the knowledge of Borrower after due and
diligent investigation, there is no outstanding unsatisfied money judgment
against any Credit Party or any of its Subsidiaries in an amount in excess of
the Threshold Amount, and there are no outstanding unsatisfied money judgments
against any Credit Party or any of its Subsidiaries which individually or in the
aggregate have or would have a Material Adverse Effect.
50
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section ai.No Default. Neither Credit Party nor any Subsidiary is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
Section aj.Ownership of Property; Liens. Each Credit Party and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Collateral is subject to no Liens, other than Liens permitted by Section 9.1.
Section ak.Environmental Compliance. Each Credit Party and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Credit Party has reasonably
concluded that, except as specifically disclosed in Schedule 7.9, such
Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section al.Insurance. The properties and businesses of each Credit Party and
its Subsidiaries are insured with financially sound and reputable insurance
companies (including Lloyds of London syndicates) not Affiliates of such Credit
Party (unless fully reinsured by financially sound and reputable insurance
companies), in such amounts (after giving effect to any self-insurance, provided
that any self-insurance may not exceed $10,000,000 per occurrence), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Credit Party or the applicable Subsidiary operates.
Section am.Taxes. Each Credit Party and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. To
Borrower’s knowledge, there is no proposed tax assessment against any Credit
Party or any Subsidiary that would, if made, have a Material Adverse Effect.
Section an.ERISA Compliance.
48.Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Each Credit Party and each ERISA Affiliate have
made all required contributions to each Plan subject to the Pension Funding
Rules, and no application for a funding waiver or an extension of any
amortization period pursuant to the Pension Funding Rules has been made with
respect to any Plan.
51
CHAR1\1717919v9

--------------------------------------------------------------------------------



49.There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither any Credit Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), which would reasonably be expected to have a Material Adverse Effect;
(iii) neither any Credit Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
50.As of the Closing Date, no Credit Party is nor will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the Term
Loan Commitments.
Section ao.Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
other than ASA Beverages LLC, AAG Real Property LLC and McGee Air Services, Inc.
As of the Closing Date, Parent has no operating Subsidiaries other than
Borrower, Guarantor, ASA Assurance, Inc. and AAG Leasing, Inc. As of the Closing
Date, Guarantor has no operating Subsidiaries. All of the outstanding Equity
Interests in each Credit Party have been validly issued and are fully paid and
nonassessable and are owned by Parent free and clear of all Liens.
Section ap.Margin Regulations; Investment Company Act.
51.No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
52.None of any Credit Party, any Person Controlling any Credit Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section aq.Disclosure. Each Credit Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Credit Party to the Administrative Agent and the Lenders in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the
52
CHAR1\1717919v9

--------------------------------------------------------------------------------



circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Closing Date, all of the information included
in the Beneficial Ownership Certification is true and correct.
Section ar.Compliance with Laws. Each Credit Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
Section as.Intellectual Property; Licenses, Etc. Each Credit Party and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (“IP Rights”) that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person. To the best knowledge of Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Credit Party
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Section at.Solvency. Each Credit Party is Solvent and shall be Solvent
immediately after the consummation of the transactions contemplated by this
Agreement. As used herein, a Person is “Solvent” on a particular date, if, on
such date both (a) (i) the then fair saleable value of the property of such
Person on a going concern basis is (A) greater than the total amount of
liabilities (including contingent liabilities) of such Person as they mature in
the ordinary course and (B) not less than the amount that will be required to
pay the probable liabilities on such Person’s then-existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the debts
and liabilities of a Person, contingent or otherwise, shall include the amount
of all debts and liabilities that are relevant under Section 548 of Title 11 of
the United States Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), and the assets of a Person shall
give effect to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Person pursuant to applicable Law or
pursuant to the terms of any agreement.
Section au.Collateral and Collateral Documents.
53.Each Credit Party owns all right, title and interest in and to the Aircraft
Collateral pledged by it (and any other Collateral pledged by it) free and clear
of all Liens other than (i) the security interests in favor of the
Administrative Agent, for the benefit of the Secured Parties,
53
CHAR1\1717919v9

--------------------------------------------------------------------------------



securing the Obligations, or (ii) Liens permitted by Section 9.1 that are junior
and subordinate to the security interests and International Interests created by
the Collateral Documents, or (iii) Liens on the Aircraft Collateral permitted
under subsections (e) and (f) of Section 9.1.
54.The Security Agreement (and any of other Collateral Documents) create, in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest and International Interests in
all of such Credit Party’s right, title and interest in all of the Aircraft
Collateral pledged by it (and any other Collateral pledged by it), which
interests have been duly perfected, properly registered, respectively, and have
priority over any other Liens on the Collateral (other than Liens on the
Aircraft Collateral described in subsections (e) and (f) of Section 9.1).
55.Each Credit Party is a citizen of the United States for purposes of the U.S.
Federal Aviation Act.
56.The Borrower is, and continuously during the five years immediately preceding
the date of this Agreement has been, an Alaska corporation. The Guarantor is,
and continuously during the five years immediately preceding the date of this
Agreement has been, a Washington corporation. Each Credit Party’s chief
executive office is, and continuously during the five years immediately
preceding the date of this Agreement has been, located in Seattle, Washington.
57.No Aircraft, at the time the Administrative Agent’s security interest in such
Aircraft attaches, will be subject to any interest, other than an interest held
by the applicable Credit Party, that is recorded in the FAA Registry or
registered with the International Registry.
58.The Related Engines pledged pursuant to the Security Agreement as part of an
applicable Aircraft are of the same series, model and make, and the Engines,
taken as a group, have approximately the same aggregate value as the engines
upon which the determination of Current Market Value in each Qualified Appraisal
was based.
59.The representations and warranties in this Section 7.19 (other than Section
7.19(e)) are made on and as of the date of this Agreement and, with respect to
the representations and warranties in subsections (a), (b) and (c) hereof, on
and as of each date thereafter.
Section av.Burdensome Agreements. No Credit Party nor any Subsidiary thereof
has any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to such Credit Party or to otherwise transfer property to such Credit
Party, (ii) of any Subsidiary to Guarantee any obligations of such Credit Party
under any of the Loan Documents or (iii) of any Credit Party or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person
(other than the negative pledge set forth in the ABL Facility Documents and the
Existing Credit Agreement, each as in effect on the Closing Date or as the same
may be amended, modified or changed thereafter in accordance with Section
7.15(b)(i)); provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under this Agreement solely to the extent any such negative pledge
relates to the property financed by such Indebtedness or the property subject to
a Lien permitted under this Agreement securing such Indebtedness.
54
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section aw.OFAC. None of Parent, Borrower, Guarantor nor any of Subsidiaries
thereof, nor, to the knowledge of any Credit Party and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction. Parent, Borrower, Guarantor
and their Subsidiaries have conducted their businesses in compliance in all
material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.
Section ax.Anti-Corruption and Anti-Money Laundering. Neither Parent, Borrower,
Guarantor nor any of their respective Subsidiaries, directors or officers, or to
the best knowledge of Parent, Borrower or Guarantor, any affiliate, agent or
employee have engaged in any activity or conduct which would violation any
applicable Anti-Corruption Laws or Anti-Money Laundering Laws and Parent,
Borrower, Guarantor and their respective Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
Section ay.Affected Financial Institution. Borrower is not an Affected
Financial Institution.
Article VIII.AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause Guarantor and each Subsidiary of Borrower and Guarantor to:
Section az.Financial Statements. Deliver to the Administrative Agent, in form
and detail reasonably satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
60.as soon as available, but in any event no later than the earlier of five days
after the deadline for filing imposed by the SEC or 95 days after the end of
each fiscal year of Borrower, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by: (i) a report and opinion of a Registered
Public Accounting Firm of nationally recognized standing not reasonably objected
to by the Required Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit and
(ii) a report of such Registered Public Accounting Firm as to Borrower’s
internal controls pursuant to Section 404 of Sarbanes-
55
CHAR1\1717919v9

--------------------------------------------------------------------------------



Oxley that: (A) expresses a conclusion that would not reasonably be expected to
have a Material Adverse Effect and (B) identifies no issues related to any
Credit Party’s or its Subsidiaries’ internal controls that would reasonably be
expected to have a Material Adverse Effect; and
61.as soon as available, but in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Parent’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Parent and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
Section ba.Certificates; Other Information. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
62.concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;
63.concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower, which shall include an update with respect to
the intercompany receivables that are subject to the Intercompany Receivables
Security Agreement;
64.within five Business Days after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which Parent may file or be required
to file with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto; and
65.promptly, such additional information regarding the business, financial or
corporate affairs of any Credit Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to
56
CHAR1\1717919v9

--------------------------------------------------------------------------------



deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide copies of the Compliance Certificates required by Section
8.2 to the Administrative Agent in accordance with the procedures set forth in
Section 12.1. Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”.
Section bb.Notices. Not later than five Business Days after any Credit Party
obtains knowledge thereof, notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
66.of the occurrence of any Default to the knowledge of any Credit Party’s chief
financial officer or other Responsible Officer who is responsible for
communicating with the Administrative Agent regarding this Agreement or any of
the matters contemplated by this Agreement;
67.of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Credit Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Credit Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Credit Party or any Subsidiary, including pursuant to any
applicable Environmental Laws;
57
CHAR1\1717919v9

--------------------------------------------------------------------------------



68.of the occurrence of (i) any ERISA Event, (ii) that any Credit Party or ERISA
Affiliate has filed or anticipates filing any request for a receipt of a minimum
funding waiver under Section 412 of the Code, (iii) any Multiemployer Plan has
notified any Credit Party or ERISA Affiliate that it is or is expected to be in
critical or endangered status under Title IV of ERISA, or (iv) that any Pension
Plan is or is expected to be in at-risk status under Title IV of ERISA, setting
forth the full details as to such occurrence and the action, if any, that, any
Credit Party or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed to be given or filed by any Credit Party,
the Plan administrator or such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan, or Multiemployer Plan or participant and any
notices received by any Credit Party or ERISA Affiliate from the PBGC or any
other Governmental Authority, or a Plan, Multiemployer Plan or Plan participant
with respect thereto; and
69.of any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action such Credit Party has taken and proposes to
take with respect thereto. Each notice pursuant to Section 8.3(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
Section bc.Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Credit Party or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
Section bd.Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 9.2; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.
Section be.Maintenance of Properties. (a) Maintain, preserve and protect or
replace all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (c) use not less than the standard of care
typical in the industry in the operation and maintenance of its facilities.
Section bf.Maintenance of Insurance.
58
CHAR1\1717919v9

--------------------------------------------------------------------------------



70.In addition to insurance requirements set forth in the Collateral Documents,
maintain with financially sound and reputable insurance companies (including
Lloyds of London syndicates) not Affiliates of any Credit Party (unless fully
reinsured by financially sound and reputable insurance companies), insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
(operating similar aircraft in similar markets), of such types and in such
amounts (after giving effect to any self-insurance (that may not exceed
$10,000,000 per occurrence) and/or deductible compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent, in its capacity as mortgagee under the Security Agreement,
of termination or cancellation of such insurance. Without limiting the
generality of the foregoing, except as provided in paragraph (b) of this Section
8.7, each Credit Party will at all times carry or cause to be carried at its
expense (or at the expense of the lessee of such Aircraft), aircraft liability
insurance including passenger, third party, bodily injury and property damage,
baggage, cargo and mail liability and, subject to an aggregate limit, products
legal liability (exclusive of manufacturer’s product liability insurance) with
respect to each Aircraft owned by such Credit Party (A) for a combined single
limit of at least $600,000,000 per occurrence, (B) of the type and covering the
risks as from time to time determined by such Credit Party to be prudent,
including insurance covering war risk and allied perils and (C) which is
maintained in effect with insurers of recognized responsibility and reputation
(or in the case of war risk and allied perils cover, may be placed with an
agency of the United States Government). In the event that a Credit Party
chooses to self-insure, such Credit Party shall notify the Administrative Agent
and Lenders of the amount of such self-insurance and relevant details, if any,
concerning the interaction of the self-insurance and the insurance in place. In
addition, in the event of renewal or replacement of any insurance policy
providing for insurance coverage over the Aircraft Collateral, the applicable
Credit Party shall reasonably promptly following such renewal or replacement
furnish to the Administrative Agent, in its capacity as mortgagee under the
Security Agreement, and the Lenders certificates of insurance from nationally
recognized independent aviation insurance brokers certifying insurance coverage
over the Aircraft Collateral under the renewed or replacement insurance
policies.
71.During any period that an Aircraft is on the ground and not in operation, a
Credit Party may carry or cause to be carried, in lieu of the insurance required
by Section 8.7(a) above, insurance with respect to such Aircraft otherwise
conforming with the provisions of such Section 8.7(a) except that (A) the
amounts of coverage shall not be required to exceed the amounts of public
liability and property damage insurance from time to time applicable to Aircraft
owned or leased by such Credit Party of the same type as the Aircraft which
comprise such Credit Party’s fleet and which are on the same ground and not in
operation; and (B) the scope of the risks covered and the type of insurance
shall be the same as from time to time shall be applicable to Aircraft owned or
leased by such Credit Party of the same type which comprise such Credit Party’s
fleet and which are on the ground and not in operation; provided that if such
Credit Party then has no other similarly situated Aircraft, the terms of such
insurance during such period shall conform to prudent industry standards.
59
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section bg.Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
Section bh.Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Credit Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Credit Party or such Subsidiary, as the case may be.
Section bi.Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the applicable Credit Party; provided, however, that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Credit Parties at any time during normal
business hours.
Section bj.Use of Proceeds. Use the proceeds of the Extensions of Credit for
general corporate purposes of the Credit Parties not in contravention of any Law
or of any Loan Document, including, without limitation, intercompany loans to
the Guarantor.
Section bk.Maintenance of Unrestricted Cash. In the case of Borrower and its
Subsidiaries, maintain at all times total unrestricted cash and cash equivalents
and marketable securities (as determined in accordance with GAAP) of not less
than $500,000,000.00.
Section bl.Collateral Records. To execute and deliver promptly to the
Administrative Agent, from time to time, solely for the Administrative Agent’s
convenience in maintaining a record of the Collateral, such written statements
and schedules as the Administrative Agent may reasonably require designating,
identifying or describing the Collateral. The failure by any Credit Party,
however, to promptly give the Administrative Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.
Section bm.Security Interests. To (a) defend the Collateral against all claims
and demands of all Persons at any time claiming the same or any interest
therein, (b) comply with the requirements of all state and federal laws in order
to grant to the Administrative Agent a valid and perfected first priority
security interests in the Collateral and International Interests in the Aircraft
Collateral, with perfection, in the case of any investment property, deposit
account or letter of credit, being effected by giving the Administrative Agent
control of such investment property or deposit account or letter of credit,
rather than by the filing of a Uniform Commercial Code (“UCC”) financing
statement with respect to such investment property, and (c) do whatever the
Administrative Agent may reasonably request, from time to time, to effect the
purposes of this Agreement and the other Loan Documents, including filing
notices of
60
CHAR1\1717919v9

--------------------------------------------------------------------------------



liens, UCC financing statements, and amendments, renewals and continuations
thereof and consenting to registrations with the International Registry;
cooperating with the Administrative Agent’s representatives; keeping stock
records; obtaining waivers from landlords and mortgagees and from warehousemen
and their landlords and mortgages; and, paying claims which might, if unpaid,
become a Lien on the Collateral. The Administrative Agent is hereby authorized
by each Credit Party to file any UCC financing statements covering the
Collateral whether or not such Credit Party’s signatures appear thereon, and the
Administrative Agent agrees to provide a copy thereof to such Credit Party prior
to any such filing.
Section bn.Collateral.
72.Collateral Review Date. On or before the date that is 180 days after the
Closing Date (the “Collateral Review Date”), Credit Parties shall provide to the
Administrative Agent (which shall provide to each Lender) a Qualified Appraisal
showing the Current Market Value of each Pledged Aircraft as of a Valuation Date
that is no earlier than 30 days prior to the applicable Collateral Review Date.
73.Substitution of Engines. Provided that no Event of Default has occurred and
is continuing, a Credit Party may, from time to time, send the Administrative
Agent a written request (which shall be received by the Administrative Agent no
later than the fifth Business Day prior to the date the Administrative Agent is
to release its security interest described below) to substitute an Engine that
is not covered by the Security Agreement (an “Added Engine”) for an Engine that
is covered by the Security Agreement which may include an Engine that has been
subject to an Event of Loss (a “Removed Engine”). The Administrative Agent shall
release its security interest in the Removed Engine within three Business Days
after the date when such Credit Party has executed and delivered to
Administrative Agent a supplement to the Security Agreement in substantially the
form of Schedule II to the Security Agreement (a “Security Agreement
Supplement”) covering the Added Engine and provided the Administrative Agent
with evidence satisfactory to it that:
xxxiv.the Security Agreement, as supplemented by such Security Agreement
Supplement, has granted a security interest and International Interest to the
Administrative Agent in the Added Engine as security for the Obligations, and
all conditions to releasing the Removed Engine under the Security Agreement have
been satisfied;
xxxv.such security interest is a perfected first-priority security interest and
the Added Engine is free and clear of: (A) any Liens other than Liens permitted
by Section 9.1; and (B) any other interest that has been registered or recorded
in the FAA Registry or International Registry and which has not been discharged;
xxxvi.the Added Engine is of the same series, make and model and of at least the
same utility as the Removed Engine;
xxxvii.all insurance policies and/or endorsements required by this Agreement or
the Security Agreement with respect to the Added Engine have been duly issued
and remain in force in accordance therewith and that the Administrative Agent
has been named as
61
CHAR1\1717919v9

--------------------------------------------------------------------------------



additional insured and under all policies of casualty insurance and as
additional insured under all policies of liability insurance;
xxxviii.if requested by the Administrative Agent, the execution, delivery and
performance of the Security Agreement Supplement has been duly authorized by all
necessary corporate action of such Credit Party and the Security Agreement, as
amended by such supplement, constitutes the legal, valid and binding obligation
of such Credit Party; and if requested by the Administrative Agent, a legal
opinion issued by counsel for such Credit Party acceptable to the Administrative
Agent covering some or all of the matters covered by the legal opinions
delivered on the Closing Date as they apply to the Added Engine as well as
searches and acknowledgments of filings, recordations and registrations of the
Security Agreement and the International Interest with respect to such Added
Engine with the FAA and the International Registry.
74.Substitution of Aircraft. Provided that no Event of Default has occurred and
is continuing, a Credit Party may, from time to time, send the Administrative
Agent a written request to substitute one or more Aircraft that is not covered
by the Security Agreement (an “Added Aircraft”) for an Aircraft that is covered
by the Security Agreement which may include an Aircraft that has been subject to
an Event of Loss (a “Removed Aircraft”). The Administrative Agent shall release
its security interest in the Removed Aircraft within five Business Days after
the Aircraft Substitution Request Date. “Aircraft Substitution Request Date”
means the date when such Credit Party has executed and delivered to the
Administrative Agent a Security Agreement Supplement covering the Added Aircraft
and provided the Administrative Agent with evidence satisfactory to it of each
of the following:
xxxix.the Security Agreement, as supplemented by such Security Agreement
Supplement, has granted a security interest and International Interest to the
Administrative Agent in the Added Aircraft as security for the Obligations, and
all conditions to releasing the Removed Aircraft under the Security Agreement
have been satisfied;
xl.such security interest is a perfected first-priority security interest and
the Added Aircraft is free and clear of: (a) any Liens other than Liens
permitted by Section 7.01; and (b) any other interest that has been registered
or recorded in the FAA Registry or International Registry;
xli.the Current Market Value of the Added Aircraft as set forth in a Qualified
Appraisal with a Valuation Date no earlier than 30 days prior to the Aircraft
Substitution Request Date is equal to or greater than the Current Market Value
of the Removed Aircraft as set forth in a Qualified Appraisal associated with
the most recent Collateral Review Date;
xlii.the aggregate weighted average life of the Pledged Aircraft by Current
Market Value by type of Aircraft immediately after such substitution shall not
be in excess of the aggregate weighted life of the Pledged Aircraft by Current
Market Value by type of Aircraft immediately prior to such substitution;
62
CHAR1\1717919v9

--------------------------------------------------------------------------------



xliii.all insurance policies and/or endorsements required by this Agreement or
the Security Agreement with respect to the Added Aircraft have been duly issued
and remain in force in accordance therewith and that the Administrative Agent
has been named as loss payee (subject to the last paragraph of Section 3.5(a) of
the Security Agreement) to the extent of its interest (the lower of (x) the
Current Market Value as reflected on the last Qualified Appraisal or (y) the
Obligations outstanding at the time of payment of insurance proceeds) and
additional insured under all policies of casualty insurance and as additional
insured under all policies of liability insurance;
xliv.if requested by the Administrative Agent, the execution, delivery and
performance of the Security Agreement Supplement has been duly authorized by all
necessary corporate action of such Credit Party and the Security Agreement, as
amended by such supplement, constitutes the legal, valid and binding obligation
of such Credit Party;
xlv.the Added Aircraft is one of the following: (A) an Aircraft of the same type
as the Removed Aircraft, (B) a Boeing 737-800 type Aircraft or (C) a Boeing
737-900 ER type Aircraft;
xlvi.if requested by the Administrative Agent, a legal opinion issued by counsel
for such Credit Party acceptable to the Administrative Agent covering some or
all of the matters covered by the legal opinions delivered on the Closing Date
as they apply to the Added Aircraft as well as searches and acknowledgments of
filings, recordations and registrations of the Security Agreement and the
International Interest with respect to such Added Aircraft with the FAA and the
International Registry; and
xlvii.after giving effect to any substitution of Aircraft, and unless the
Required Lenders provide their consent prior to the substitution, the Current
Market Value of the Aircraft Collateral pledged by Guarantor shall not exceed
30% of the Current Market Value of all of the Aircraft Collateral.
75.Release of Collateral. If (i) a Credit Party has, through Qualified
Appraisals, demonstrated that an Aircraft can be removed from the Aircraft
Collateral and Borrower would remain in compliance with Section 9.4, (ii) such
Credit Party provides to the Administrative Agent a Qualified Appraisal with a
Valuation Date no earlier than 30 days prior to such Credit Party’s Release
Request, (iii) no Default under Sections 10.1(a) or 10.1(f) and no Event of
Default has occurred and is continuing, and (iv) after giving effect to such
release, and unless the Required Lenders provide their consent prior to the
release, the Current Market Value of the Aircraft Collateral pledged by
Guarantor will not exceed 30% of the Current Market Value of all of the Aircraft
Collateral, then such Credit Party may send the Administrative Agent a written
request (a “Release Request”) to release one or more Aircraft from the security
interest created by the Security Agreement. Each such Release Request shall
identify the specific Aircraft to be released and shall state the Current Market
Value of each Aircraft to be released and of the Aircraft Collateral after
giving effect to such release. If the Qualified Appraisal confirms that, after
giving effect to such release, Borrower would be in compliance with Section 9.4,
then the
63
CHAR1\1717919v9

--------------------------------------------------------------------------------



Administrative Agent will, within five Business Days after its receipt of the
Release Request, release the security interest in such Aircraft and/or Engines.
76.Duration of Valuation. Except as otherwise provided in Section 8.15(h), the
Current Market Value of a Pledged Aircraft as set forth in the Qualified
Appraisal associated with a Collateral Review Date or a substitution of Pledged
Aircraft shall remain in effect until the Qualified Appraisal associated with
the earlier of the next Collateral Review Date or the next request for a
substitution of Pledged Aircraft.
77.Event of Loss. Within ten (10) days after the occurrence of an Event of Loss
with respect to a Pledged Aircraft, the applicable Credit Party shall notify the
Administrative Agent and the Lenders in writing of such Event of Loss, which
notice shall state the Current Market Value of the affected Pledged Aircraft and
certify that such Credit Party has filed a casualty insurance claim with respect
to such Event of Loss. Immediately upon the occurrence of an Event of Loss with
respect to any Pledged Aircraft, the Current Market Value of the Aircraft
Collateral shall immediately be reduced by the Current Market Value of the
Pledged Aircraft that was subject to such Event of Loss. During the Claim
Collateral Period, the Current Market Value of the Aircraft Collateral shall be
increased by the Stipulated Insured Amount less the amount, if any, attributable
to any underwriter of such insurance that has become insolvent or that has
commenced, had commenced against it, or has otherwise become subject to, a
bankruptcy, receivership or other insolvency proceeding. Immediately at the end
of such Claim Collateral Period, the Current Market Value of the Aircraft
Collateral shall no longer include such Stipulated Insured Amount and any
proceeds that exceed the Current Market Value of the Aircraft received by the
Administrative Agent shall either be used to reduce the aggregate principal
amount of Loans outstanding at such time for the Borrower to be in compliance
with the provisions of Section 9.4 hereof or remitted to such Credit Party (a)
at the option of such Credit Party if, at such time, no Default or Event of
Default has occurred and is continuing or would occur if such proceeds were
remitted to such Credit Party and such Credit Party would otherwise be entitled
to re-borrow the amount of such proceeds in accordance with the terms of this
Agreement; and (b) otherwise, at the option of the Administrative Agent.
Section bo.State of Incorporation. Each Credit Party shall give the
Administrative Agent at least 30 days’ prior written notice thereof before
changing its state of incorporation or otherwise ceasing to be a corporation.
Section bp.Further Assurances. Promptly upon request by the Administrative
Agent or the Required Lenders, do, execute, acknowledge, authorize, deliver,
record, re-record, file, re-file, register and re-register, any and all such
further acts, deeds, conveyances, security agreements, aircraft mortgages,
assignments, estoppel certificates, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Administrative Agent or such Lenders, as
the case may be, may reasonably require from time to time in order (i) to carry
out more effectively the purposes of any Collateral Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign,
64
CHAR1\1717919v9

--------------------------------------------------------------------------------



transfer, preserve, protect and confirm to the Administrative Agent and the
Lenders the rights granted or now or hereafter intended to be granted to the
Administrative Agent and/or the Lenders under the Collateral Documents or under
any other document, instrument or agreement from time to time executed by such
Credit Party in connection therewith.
Section bq.Patriot Act. Each Credit Party shall, promptly following a request
by the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
Section br.Anti-Corruption Laws; Beneficial Ownership Regulation. (a) Conduct
its businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977 and other similar anti-corruption legislation in other jurisdictions
and maintain policies and procedures designed to promote and achieve compliance
with such laws and notify the Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification (or a certification
that the Borrower qualifies for an express exclusion to the “legal entity
customer” definition under the Beneficial Ownership Regulation) of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein (or, if
applicable, the Borrower ceasing to fall within an express exclusion to the
definition of “legal entity customer” under the Beneficial Ownership Regulation)
and (c) promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or directly to such Lender, as the case
may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.
Section bs.Post-Closing Matters. To the extent not delivered to the
Administrative Agent on the Closing Date, within thirty (30) days of the Closing
Date, the Administrative Agent shall have received:
78.evidence satisfactory to the Administrative Agent (including UCC and FAA
searches) that the Aircraft Collateral is free and clear of Liens or options
other than such security interests and any Liens permitted pursuant to Section
9.1. Failure of the Aircraft Collateral to be free and clear of Liens or options
other than such security interests and any Liens permitted pursuant to Section
9.1 shall result in a Material Failure of Security which may be cured in
accordance with Section 10.1(j);
79.an opinion from aviation counsel acceptable to the Administrative Agent as to
the FAA and Cape Town Treaty matters relating to title to the Aircraft being
vested in the Credit Parties and perfection and priority of the security
interest and International Interest created by the Security Agreement; and
80.resolutions duly adopted by the board of directors of Guarantor affirming the
transactions contemplated hereunder and the execution, delivery and performance
of the Loan Documents to which it is a party.


65
CHAR1\1717919v9

--------------------------------------------------------------------------------



Article IX.NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall not, nor
shall it permit Guarantor or Subsidiary of Borrower or Guarantor to, directly or
indirectly:
Section bt.Liens. Create, incur, assume or suffer to exist any Lien upon any of
the Collateral, whether now owned or hereafter acquired, other than the
following:
81.Liens pursuant to any Collateral Document or any other Loan Document;
82.Liens on Collateral purported to be covered by a Collateral Document if and
to the extent permitted under such Collateral Document;
83.[reserved];
84.[reserved];
85.Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if (i) adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, and (ii) such contest proceedings operate to stay the sale
of any portion of the Collateral to satisfy such Taxes; and
86.carriers’, warehousemen’s, mechanics’, material supplier’s, repairer’s or
other like Liens arising in the ordinary course of business for services or
supplies, the payment for which is not overdue for a period of more than 30 days
or which are being contested in good faith and by appropriate proceedings
diligently conducted, (i) if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, and
(ii) such contest proceedings operate to stay the sale of any portion of the
Collateral to satisfy such Liens.
Section bu.Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
87.any Subsidiary may merge with (i) any Credit Party, provided that (A) if
Borrower is a party to such merger, Borrower shall be the continuing or
surviving Person and (B) if Guarantor is a party to such merger, Guarantor shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and
88.any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or Guarantor or to another
Subsidiary; provided
66
CHAR1\1717919v9

--------------------------------------------------------------------------------



that if the transferor in such a transaction is a wholly-owned Subsidiary, then
the transferee must either be Borrower, Guarantor or a wholly-owned Subsidiary.
Section bv.Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
89.Dispositions of obsolete, no longer useful or worn out property (other than
Collateral), whether now owned or hereafter acquired, in the ordinary course of
business;
90.Dispositions of inventory in the ordinary course of business;
91.Dispositions of equipment (other than Collateral) or real property to the
extent that
xlviii.such property is exchanged for credit against the purchase price of
similar replacement property, or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
92.Disposition of equipment (other than Collateral) in an arms’ length
transaction for fair market value provided that: (i) such equipment is no longer
necessary for the successful operation of such Credit Party’s business or the
generation of revenue sufficient to service such Credit Party’s Obligations, and
(ii) the aggregate amount of Dispositions under this clause (d) from the date of
this Agreement through the Term Loan Maturity Date does not exceed ten percent
(10%) of the book value net of depreciation of all such Credit Party’s equipment
(other than Collateral) on the date of this Agreement;
93.Dispositions of property by any Subsidiary to any Credit Party or to a
wholly-owned Subsidiary; and
94.Non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;
95.Dispositions permitted by Section 7.02;
96.Dispositions of Collateral expressly permitted under the Security Agreement;
97.Dispositions of aircraft and aircraft equipment that is not Collateral if
such Dispositions are of a type expressly permitted under the Security Agreement
with respect to Aircraft Collateral; and
98.Dispositions of aircraft or aircraft equipment that is not Collateral in
sale-and lease-back transactions under which such Credit Party remains in
possession and control of such aircraft or aircraft equipment as the lessee
thereof.
provided, however, that any Disposition pursuant to clauses (a) through (f) and
clauses (h) through (j) shall be for fair market value.
67
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section bw.Consolidated Asset Coverage Test. Permit the aggregate principal
amount of the Term Loans outstanding at any time to exceed an amount equal to
the sum of (a) 67.5% of the Current Market Value of the Aircraft Collateral
(other than Aircraft Collateral consisting of Boeing 737-700 type Aircrafts) at
such time plus (b) 65% of the Current Market Value of the Aircraft Collateral
consisting of Boeing 737-700 type Aircrafts at such time.
Section bx.Restricted Junior Payments. Make any Restricted Junior Payment;
provided, however, that, so long as it is permitted by law, and so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom:
99.any Credit Party may make distributions to former employees, officers, or
directors of such Credit Party (or any spouses, ex-spouses, or estates of any of
the foregoing) on account of redemptions of Equity Interest of Parent held by
such Persons, provided, however, that the aggregate amount of such redemptions
made by such Credit Party during the term of this Agreement plus the amount of
unsecured Indebtedness of such Credit Party owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by such Credit Party of the Equity
Interest of Parent that has been issued to such Persons, does not exceed
$500,000 in the aggregate,
100.any Credit Party may make distributions to former employees, officers, or
directors of such Credit Party (or any spouses, ex-spouses, or estates of any of
the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to such Credit Party on account of repurchases of the Equity
Interest of Parent held by such Persons; provided that such Indebtedness was
incurred by such Persons solely to acquire Equity Interest of Parent,
101.any Credit Party may declare and pay dividends or make distributions to
Parent, the proceeds of which shall be used by Parent solely to pay (i) (y)
franchise taxes (other than income taxes) and other fees, taxes and expenses
required to maintain its corporate existence or arising as a result of its
ownership of such Credit Party, and (z) federal, state and local income taxes,
to the extent such income taxes are attributable to the income of such Credit
Party; provided that the amount of such payments in any fiscal year does not
exceed the amount that such Credit Party would be required to pay in respect of
federal, state and local taxes for such fiscal year were such Credit Party to
pay such taxes separately from Parent, and (ii) ordinary course operating and
corporate overhead expenses and administrative and similar expenses related to
its existence and ownership of such Credit Party, and
102.any Credit Party may declare and pay dividends or make distributions to
Parent so long as (i) no Event of Default has occurred and is continuing or
would result therefrom and (i) the Borrower’s total unrestricted cash and cash
equivalents and marketable securities (as determined in accordance with GAAP) is
equal to $600,000,000, or greater, before and immediately after giving effect
thereto.
Section by.ERISA. At any time (a) engage in a transaction which could be
subject to Sections 4069 or 4212(c) of ERISA and would have a Material Adverse
Effect, (b) permit any Pension Plan to (i) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code) that would have a Material
Adverse Effect; (ii) fail to comply with ERISA or any other applicable Laws
68
CHAR1\1717919v9

--------------------------------------------------------------------------------



and the failure would have a Material Adverse Effect; or (iii) incur any
material “unpaid minimum required contribution” (as defined in the Pension
Rules), which would have a Material Adverse Effect; (c) permit an ERISA Event to
occur with respect to a Pension Plan or Multiemployer Plan which has resulted or
could reasonably be expected to result in liability of any Credit Party under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $10,000,000; (d) permit no Multiemployer Plan to
be in critical or endangered status under Section 432 of the Code; or (e) fail
to pay, or permit any ERISA Affiliate to fail to pay, when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000.
Section bz.Air Carrier. Cease to be a U.S. Air Carrier or receive notice that
it will lose or have revoked any license, certificate, qualification or other
requirement to be a U.S. Air Carrier.
Section ca.Change in Nature of Business. Engage in any material line of
business substantially different from, and not in support of, those lines of
business conducted by any Credit Party and its Subsidiaries on the date hereof
or any business substantially related or incidental thereto.
Section cb.Transactions with Affiliates. Enter into transactions of any kind
with Affiliates of any Credit Party unless such transactions, taken as a whole,
are substantially as favorable to such Credit Party and its Subsidiaries as
would be obtainable by such Credit Party or its Subsidiaries in a comparable
arm’s length transaction with a Person other than an Affiliate.
Section cc.Burdensome Agreements. Enter into any material Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to such
Credit Party or to otherwise transfer property to such Credit Party, (ii) of any
Subsidiary to Guarantee any of such Credit Party’s obligations under any of the
Loan Documents or (iii) of any Credit Party or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person (other than the
negative pledge set forth in the ABL Facility Documents or the Existing Credit
Agreement, each as in effect on the Closing Date or as the same may be amended,
modified or changed thereafter in accordance with Section 7.15(b)(i)); provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under this
Agreement solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.
Section cd.Loans. In the case of the Credit Parties, incur any obligations to
Parent for borrowed money that are not Subordinated Liabilities, and in the case
of any Credit Party’s Subsidiaries or Affiliates, make any loans to such Credit
Party that are not Subordinated Liabilities.
Section ce.Use of Proceeds. Use the proceeds of any Extension of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
Section cf.Invalidity Event. Cause, permit, or suffer to exist, directly or
indirectly, any Invalidity Event.
69
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section cg.[Reserved].
Section ch.Prepayments and Amendments.
103.Except in connection with Refinancing Indebtedness,
xlix.if by doing so Borrower’s total unrestricted cash and cash equivalents and
marketable securities (as determined in accordance with GAAP) would drop below
that required by Section 8.12, optionally prepay, redeem, defease, purchase, or
otherwise acquire any Indebtedness of any Credit Party, other than the
Obligations in accordance with this Agreement, (ii) make any payment on account
of Indebtedness that has been contractually subordinated in right of payment if
such payment is not permitted at such time under the subordination terms and
conditions, or
104.Directly or indirectly, amend, modify, or change any of the terms or
provisions of (i) the ABL Facility Documents or the Existing Credit Agreement
except so long as such amendment, modification, or change (x) could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of the Lender, and (y) would not otherwise cause any
Credit Party to breach any of the provisions of this Agreement or (ii) the
Organizational Documents of any Credit Party if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of the Lenders.
Section ci.Sanctions. Use any Extension of Credit or the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
Extension of Credit or the proceeds of any Extension of Credit to any Person, to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction) of Sanctions.
Section cj.Anti-Corruption Laws. Use the proceeds of any Extension of Credit
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977 or other similar anti-corruption legislation in other jurisdictions.
Article X.DEFAULT AND REMEDIES
Section ck.Events of Default. Each of the following shall constitute an Event
of Default:
105.Non-Payment. Any Credit Party fails to pay (i) when and as required to be
paid herein any amount of principal of any Loan (including, without limitation,
pursuant to Section 4.4(b)), or (ii) within five Business Days after the same
becomes due, any interest on any Loan, or any fee due hereunder, or (iii) within
five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
70
CHAR1\1717919v9

--------------------------------------------------------------------------------



106.Specific Covenants. Any Credit Party fails to perform or observe (i) any
term, covenant or agreement contained in Section 9.13 of this Agreement and such
failure continues for five (5) Business Days after the occurrence of the
applicable event, (ii) any term, covenant or agreement contained in Section 9.14
or 9.15 of this Agreement and such failure continues for ten (10) Business Days
after the occurrence of the applicable event or (iii) any term, covenant or
agreement contained in this Agreement a (other than those covered by Section
10.1(a) and in the preceding clause (i) or clause (ii)) and such failure
continues for fifteen (15) Business Days after the occurrence of the applicable
event; or
107.Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any Event of Default occurs under any other Loan
Document; or
108.Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made
and, in the case of a misrepresentation that is capable of being cured, such
misrepresentation shall not have been cured within 30 days after a Responsible
Officer of such Credit Party either has knowledge thereof or has received
written notice thereof from the Administrative Agent; or
109.Cross-Default. (i) Any Credit Party or any Subsidiary thereof: (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount for any such individual
agreement or $30,000,000 for any combination of such agreements, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Credit Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
any Credit Party or any Subsidiary thereof is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Credit Party or
such Subsidiary as a result thereof is greater
71
CHAR1\1717919v9

--------------------------------------------------------------------------------



than the Threshold Amount for any such individual agreement or $30,000,000 for
any combination of such agreements; or
110.Insolvency Proceedings, Etc. Any Credit Party, any Subsidiary thereof or
Parent institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
111.Inability to Pay Debts; Attachment. (i) Any Credit Party, any Subsidiary
thereof or Parent becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property having a value, in the aggregate, in excess of
$5,000,000 of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy; or
112.Judgments. There is entered against any Credit Party or any Subsidiary
thereof: (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
113.ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability (including the imposition of a lien under Code Section 430(k)
and/or ERISA Section 303(k)) of any Credit Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) any Credit Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; and, in either case, such ERISA Event or failure to pay would
reasonably be expected to have a Material Adverse Effect; or
114.Material Failure of Security. A Material Failure of Security occurs and is
not cured within five (5) Business Days after its occurrence. Without limiting
other possible cure methods, Credit Parties may cure a Material Failure of
Security by pledging additional Collateral or repaying the Term Loans in an
amount that, in either case, results in Credit Parties being in compliance with
Section 9.4.
72
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section cl.Remedies. Upon the occurrence and during the continuance of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Borrower:
115.Acceleration; Termination of Term Loan Facility. Terminate the Term Loan
Commitments and declare the principal of and interest on the Loans at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Term Loan Facility and any right of Borrower
to request borrowings thereunder; provided, that upon the occurrence of an Event
of Default specified in Section 10.1(i) or (j), the Term Loan Facility shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding.
116.General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
applicable Law, in order to satisfy all of the Secured Obligations.
Section cm.Rights and Remedies Cumulative; Non-Waiver; etc.
117.The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
118.Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) [reserved], (c) any
73
CHAR1\1717919v9

--------------------------------------------------------------------------------



Lender from exercising setoff rights in accordance with Section 12.4 (subject to
the terms of Section 5.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section cn.Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the provisions of Sections 5.14 and 5.15, be applied by the
Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans then owing, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to Borrower or as otherwise required by applicable Law.
Section co.Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Credit Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
119.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation,
74
CHAR1\1717919v9

--------------------------------------------------------------------------------



expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 5.3 and 12.3) allowed in such
judicial proceeding; and
120.to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5.3 and 12.3.
Section cp.Credit Bidding.
121.The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, exercisable at the direction of the Required Lenders, to credit
bid and purchase for the benefit of the Administrative Agent and the Secured
Parties all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.
122.Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
75
CHAR1\1717919v9

--------------------------------------------------------------------------------



Article XI.THE ADMINISTRATIVE AGENT
Section cq.Appointment and Authority.
123.Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as provided in Sections 11.6 and 11.9 the provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders, and neither Borrower nor any Subsidiary thereof shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
124.The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by Credit Parties to secure any of the Secured Obligations, together
with such powers and discretion as are reasonably incidental thereto (including
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
Section cr.Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
Section cs.Exculpatory Provisions.
76
CHAR1\1717919v9

--------------------------------------------------------------------------------



125.The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
126.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
l.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
li.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent, Borrower or any of their
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
127.The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and indicating that such notice is a “Notice of Default” is given to the
Administrative Agent by Borrower, or a Lender.
128.The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
77
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section ct.Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.
Section cu.Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Term Loan Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any subagents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
Section cv.Resignation of Administrative Agent.
129.The Administrative Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower and subject
to the consent (not to be unreasonably withheld or delayed) of Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank or financial
institution reasonably experienced in serving as administrative agent on
syndicated bank facilities with an office in the United States, or an Affiliate
of any such bank or financial institution with an office in the United States.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
78
CHAR1\1717919v9

--------------------------------------------------------------------------------



130.If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
131.With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent or relating to its
duties as Administrative Agent that are carried out following its retirement or
removal.
Section cw.Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
79
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section cx.No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.
Section cy.Collateral and Guaranty Matters.
132.Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion:
lii.to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the payment in full of all Secured Obligations (other
than contingent indemnification obligations), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition to a Person other than a Credit Party
permitted under the Loan Documents, as certified by Borrower, (C) in accordance
with Section 8.15, or (D) if approved, authorized or ratified in writing in
accordance with Section 12.2;
liii.to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.1; and
liv.to release Guarantor from its obligations under any Loan Documents if
Guarantor ceases to be a Subsidiary of Parent as a result of a transaction
permitted under the Loan Documents, as certified by the Borrower.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.9. In each case as specified in this Section 11.9, the Administrative
Agent will, at Borrower’s expense, execute and deliver to the applicable Credit
Party such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement in each case in accordance with the terms of the Loan Documents and
this Section 11.9 as certified by Borrower. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Disposition permitted pursuant to Section 9.5 to a Person other
than Borrower, the Liens created by any of the Collateral Documents on such
property shall be automatically released without need for further action by any
person.
133.The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative
80
CHAR1\1717919v9

--------------------------------------------------------------------------------



Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Article XII.MISCELLANEOUS
Section cz.Notices.
134.Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to Borrower:
        Alaska Airlines, Inc.
19300 International Blvd.
Seattle, Washington 98188
Attention of: Treasurer Attention of: General Counsel
Email: LegalContractNotices@alaskaair.com


If to Wells Fargo, as Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Shannon Molander and Shawn Horton
Email: shannon.molander@wellsfargo.com,
shawn.horton@wellsfargo.com and
agencyservices.requests@wellsfargo.com
Telephone No. (Shannon Molander): (704) 427-1118
Telephone No. (Shawn Horton): (704) 590-2727
Facsimile No. (Shannon Molander): (704) 590-2782
Facsimile No. (Shawn Horton): (704) 715-0017


With copies to:


        Wells Fargo Bank, National Association
999 Third Avenue, Floor 42
Seattle, Washington 98104
Attention of: Derek Watanabe
Telephone No.: (206) 833-4020
E-mail: derek.l.watanabe@wellsfargo.com


If to any Lender:
81
CHAR1\1717919v9

--------------------------------------------------------------------------------



        To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


135.Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
136.Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to Borrower
and Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed.
137.Change of Address, Etc. Each of Borrower and the Administrative Agent may
change its address or other contact information for notices and other
communications hereunder by notice to the other parties hereto. Any Lender may
change its address or facsimile number for notices and other communications
hereunder by notice to Borrower and the Administrative Agent.
138.Platform.
lv.Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make Borrower Materials available to the Lenders by posting
Borrower Materials on the Platform.
82
CHAR1\1717919v9

--------------------------------------------------------------------------------



lvi.The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of Borrower Materials
or the adequacy of the Platform, and expressly disclaim liability for errors or
omissions in Borrower Materials. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with Borrower Materials
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Credit Party, any Lender or any other Person or entity for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of communications through the Internet (including the Platform),
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).
Section da.Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by Borrower; provided, that no amendment, waiver or consent shall:
139.increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;
140.waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;
141.reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clauses (ii) and (iv) of the proviso set forth in the
paragraph below) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly and adversely affected thereby; provided that (i) only the consent of
the Required Lenders shall be necessary to waive any obligation of Borrower to
pay interest at the rate set forth in Section 5.1(b) during the continuance of
an Event of Default and (ii) only the consent of the Required
83
CHAR1\1717919v9

--------------------------------------------------------------------------------



Lenders shall be necessary to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;
142.change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
143.change any provision of this Section or the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly and adversely affected thereby;
144.consent to the assignment or transfer by Borrower of Borrower’s rights and
obligations under any Loan Document to which it is a party (except as permitted
pursuant to Section 9.4), in each case, without the written consent of each
Lender; or
145.release all or substantially all of the Collateral or release any Collateral
Document which would have the effect of releasing all or substantially all of
the Collateral (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Collateral Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document or modify Section 12.24 hereof;
(ii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (iii) the Administrative
Agent and Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and Borrower shall have jointly identified an obvious error or any error,
ambiguity, defect or inconsistency or omission of a technical or immaterial
nature in any such provision and (iv) the Administrative Agent and Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Benchmark Replacement or any Benchmark Replacement Conforming
Changes or otherwise effectuate the terms of Section 5.8(c) in accordance with
the terms of Section 5.8(c). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Commitment of such Lender may
not be increased or extended without the consent of such Lender, and (B) any
amendment, waiver, or consent hereunder which requires the consent of all
Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender relative to other affected Lenders
shall require the consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of Borrower and the
Administrative Agent), to (x) amend and restate this Agreement and the other
Loan Documents if, upon giving effect to such amendment and restatement, such
Lender shall no longer be a party to this Agreement (as so amended and
restated), the Term Loan Commitments of such Lender shall have terminated, such
Lender shall have no other commitment or other obligation hereunder and shall
84
CHAR1\1717919v9

--------------------------------------------------------------------------------



have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement and the other Loan Documents and
(y) enter into amendments or modifications to this Agreement (including
amendments to this Section 12.2) or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 5.13; provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Term Loan Percentage, in
each case, without the written consent of such affected Lender.
Section db.Expenses; Indemnity.
146.Costs and Expenses. Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the Term Loan Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) [reserved] and (iii) all out of pocket expenses incurred
by the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
147.Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to the any Credit Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence or
willful misconduct of such Indemnitee. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
85
CHAR1\1717919v9

--------------------------------------------------------------------------------



148.Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under clause (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 5.7.
149.Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
150.Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
151.Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section dc.Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of Borrower or any other
Credit Party against any and all of the obligations of Borrower or such Credit
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or any of their respective Affiliates, irrespective of whether or
not such Lender or any such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
or such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender or such
86
CHAR1\1717919v9

--------------------------------------------------------------------------------



Affiliate different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender or any Affiliate thereof shall exercise any such right of setoff, (x) all
amounts so setoff shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 5.13 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
of a Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender or its Affiliate shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Secured Obligations owing to such
Defaulting Lender or any of its Affiliates as to which such right of setoff was
exercised. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
Section dd.Governing Law; Jurisdiction, Etc.
152.Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Washington.
153.Submission to Jurisdiction. Borrower and each other Credit Party irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of Washington sitting in King County,
and of the United States District Court of the Western District of Washington,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such Washington State court or, to the
fullest extent permitted by applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
154.Waiver of Venue. Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b)
87
CHAR1\1717919v9

--------------------------------------------------------------------------------



of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
155.Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.
Section de.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section df.Reversal of Payments. To the extent any Credit Party makes a payment
or payments to the Administrative Agent for the ratable benefit of any of the
Secured Parties or to any Secured Party directly or the Administrative Agent or
any Secured Party receives any payment or proceeds of the Collateral or any
Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender severally agrees to pay to the Administrative Agent upon demand its (or
its applicable Affiliate’s) applicable ratable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
Section dg.Injunctive Relief. Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy of law may prove to be inadequate relief to the
Lenders. Therefore, Borrower agrees that the Lenders, at the Lenders’ option,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
Section dh.Successors and Assigns; Participations.
156.Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Credit Party may assign or
88
CHAR1\1717919v9

--------------------------------------------------------------------------------



otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
157.Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided
that, in each case with respect to the Term Loan Facility, any such assignment
shall be subject to the following conditions:
lvii.Minimum Amounts.
g.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to the Term Loan Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
h.in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $ $1,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by Borrower prior to such fifth (5th) Business Day;
89
CHAR1\1717919v9

--------------------------------------------------------------------------------



lviii.Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
lix.Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:
i.the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and
j.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Loan Commitments if such assignment is to a Person that is not a
Lender with a Term Loan Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.
lx.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
lxi.No Assignment to Certain Persons. No such assignment shall be made to (A)
Parent or any of its Subsidiaries or Affiliates, (B) a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) or (C) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v).
lxii.Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but
90
CHAR1\1717919v9

--------------------------------------------------------------------------------



not funded by, the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon). Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or Borrower
or any of Borrower’s Subsidiaries or Affiliates, which shall be null and void).
158.Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a register for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitments of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
159.Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or Borrower or any of Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely
91
CHAR1\1717919v9

--------------------------------------------------------------------------------



and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 and Section 12.4 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
160.Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
161.Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by
92
CHAR1\1717919v9

--------------------------------------------------------------------------------



the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by Borrower, the Administrative Agent and such Lender.
Section di.Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective Related Parties in
connection with the Term Loan Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender, as
applicable, deems such disclosure to be necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender, as
applicable, or any of its Related Parties (in which case, the Administrative
Agent or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify Borrower, in advance, to the extent
practicable and otherwise permitted by applicable Law), (c) as to the extent
required by applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this Agreement
or under any other Loan Document, or any action or proceeding relating to this
Agreement or any other Loan Document, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement and, in each case, their respective financing sources, (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to
Borrower and its obligations, this Agreement or payments, (iii) an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in an Approved Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for an Approved
Fund, or (v) a nationally recognized rating agency that requires access to
information regarding Borrower and its Subsidiaries, the Loans and the Loan
Documents in connection with ratings issued with respect to an Approved Fund],
(g) on a confidential basis to (i) any rating agency in connection with rating
Borrower or its Subsidiaries or the Term Loan Facility or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Term Loan Facility, (h) with the consent of
Borrower, (i) deal terms and other information customarily reported to Thomson
Reuters, other bank market data collectors and similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of the Loan Documents, (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates from a third party that is not,
to such Person’s knowledge, subject to confidentiality obligations to Borrower,
(k) to the extent that such information is
93
CHAR1\1717919v9

--------------------------------------------------------------------------------



independently developed by such Person, (l) to the extent required by an
insurance company in connection with providing insurance coverage or providing
reimbursement pursuant to this Agreement or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any Subsidiary thereof; provided that, in the
case of information received from a Credit Party or any Subsidiary thereof after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section dj.Performance of Duties. Each of the Credit Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Credit Party at its sole cost and expense.
Section dk.All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied (other than contingent indemnification obligations
not then due), any of the Term Loan Commitments remain in effect or the Term
Loan Facility has not been terminated.
Section dl.Survival.
162.All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
163.Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
Section dm.Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
94
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section dn.Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and Borrower shall negotiate
in good faith to amend such provision to preserve the original intent thereof in
such jurisdiction (subject to the approval of the Required Lenders).
Section do.Counterparts; Integration; Effectiveness; Electronic Execution.
164.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or the Arranger, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
165.Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section dp.Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been paid and satisfied in full in
cash, and the Term Loan Commitments have been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
Section dq.USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies Borrower that pursuant to the requirements
of the PATRIOT Act or any other Anti-Money Laundering Laws, each of them is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each
95
CHAR1\1717919v9

--------------------------------------------------------------------------------



Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act or such Anti-Money Laundering
Laws.
Section dr.Independent Effect of Covenants. Borrower expressly acknowledges and
agrees that each covenant contained in Articles VIII or IX hereof shall be given
independent effect. Accordingly, Borrower shall not engage in any transaction or
other act otherwise permitted under any covenant contained in Articles VIII or
IX, before or after giving effect to such transaction or act, Borrower shall or
would be in breach of any other covenant contained in Articles VIII or IX.
Section ds.No Advisory or Fiduciary Responsibility.
166.In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, and Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising Borrower or any of its Affiliates on
other matters) and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to Borrower or any of its Affiliates with respect to
the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from, and may conflict with,
those of Borrower and its Affiliates, and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.
167.Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of Parent, Borrower, any Affiliate thereof or any
other person or entity that may do
96
CHAR1\1717919v9

--------------------------------------------------------------------------------



business with or own securities of any of the foregoing, all as if such Lender,
Arranger or Affiliate thereof were not a Lender or Arranger or an Affiliate
thereof (or an agent or any other person with any similar role under the Term
Loan Facility) and without any duty to account therefor to any other Lender, the
Arrangers, Parent, Borrower or any Affiliate of the foregoing. Each Lender, the
Arrangers and any Affiliate thereof may accept fees and other consideration from
Parent, Borrower or any Affiliate thereof for services in connection with this
Agreement, the Term Loan Facility or otherwise without having to account for the
same to any other Lender, the Arrangers, Borrower or any Affiliate of the
foregoing.
Section dt.Most Favored Nation. If Borrower shall at any time on or after the
Closing Date enter into any modification, amendment or restatement of the
Existing Credit Agreement or the ABL Facility in any manner which (a) has added
or subsequently adds additional covenants, events of default, fees, amortization
requirements, mandatory prepayments, interest and/or other economic
consideration to the lenders party to the Existing Credit Agreement or the ABL
Facility or (b) has made or subsequently makes the covenants and/or events of
default set forth therein more restrictive on Borrower or any Subsidiary than
the covenants and/or events of default contained in this Agreement, then (i)
such more restrictive covenants and any related definitions (the “Additional
Covenants”) shall automatically be deemed to be incorporated into this Agreement
by reference and this Agreement shall be deemed to be amended to include such
Additional Covenants from the time any such modification, amendment or
restatement of the Existing Credit Agreement or the ABL Facility becomes binding
upon the Borrower and (ii) such additional and/or more restrictive events of
default and any related definitions (the “Additional Events of Default”;
together with the Additional Covenants, collectively, the “Additional
Provisions”) shall automatically be deemed to be incorporated into Section 10.1
by reference and Section 10.1 shall be deemed to be amended to include such
Events of Default from the time any such modification, amendment or restatement
of the Existing Credit Agreement or the ABL Facility becomes binding upon
Borrower shall automatically be deemed to be incorporated into this Agreement by
reference and this Agreement shall be deemed to be amended to include such
Additional Provisions from the time any such modification, amendment or
restatement of the Existing Credit Agreement or the ABL Facility becomes binding
upon Borrower. So long as such Additional Provisions shall be in effect, no
modification or waiver of such Additional Provisions shall be effective unless
the Required Lenders shall have consented thereto. Promptly but in no event more
than five (5) Business Days following the execution of any agreement providing
for Additional Provisions, Borrower shall furnish the Administrative Agent with
a copy of such agreement (which copy shall be promptly forwarded by the
Administrative Agent to the Lenders). Upon written request of the Required
Lenders, the Borrowers will enter into an amendment to this Agreement pursuant
to which this Agreement will be formally amended to incorporate the Additional
Provisions on the terms set forth herein.
Section du.Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on Borrower or any of its
Subsidiaries or further restricts the rights of Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
97
CHAR1\1717919v9

--------------------------------------------------------------------------------



Section dv.Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
168.the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
169.the effects of any Bail-In Action on any such liability, including, if
applicable:
lxiii.a reduction in full or in part or cancellation of any such liability;
lxiv.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
lxv.the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of the applicable Resolution Authority.
Section dw.Certain ERISA Matters.
170.Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Credit Party, that at least one of the following is and
will be true:
lxvi.such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or the Term Loan Commitments;
lxvii.the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers),
98
CHAR1\1717919v9

--------------------------------------------------------------------------------



is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Term Loan Commitments and
this Agreement;
lxviii.(A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Term Loan Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Term Loan
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 8414 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement; or
lxix.such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
171.In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of Borrower or any other Credit
Party, that none of the Administrative Agent, the Arranger and their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Term Loan Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
Section dx.Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and, each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the FDIC under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
172.In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property
99
CHAR1\1717919v9

--------------------------------------------------------------------------------



securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
173.As used in this Section 12.25, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
lxx.a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
lxxi.a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
lxxii.a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section dy.Oral Agreements Not Enforceable.
ORAL AGREEMENTS AND ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FORBEAR
FROM COLLECTION OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
[Signature pages to follow]




100
CHAR1\1717919v9


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
ALASKA AIRLINES, INC., as Borrower
By:   Name:  Title:  




CHAR1\1717919v9

--------------------------------------------------------------------------------



AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender
By:   Name:  Title:  




CHAR1\1717919v9

--------------------------------------------------------------------------------



[___________________________], as a Lender
By:   Name:  Title:  


CHAR1\1717919v9